Presentation of the programme of the French Presidency (debate)
The next item is the Council statement on the presentation of the programme of the French Presidency.
President Sarkozy, I would like to welcome you to the European Parliament as President-in-Office of the Council.
(Applause)
I am aware that you are joining us here today after a long journey from Japan. Welcome to the European Parliament, President-in-Office.
(Applause)
I should also like to welcome the President of the European Commission, José Manuel Durão Barroso, who, like the President-in-Office of the European Council, has just returned from Japan. It was a tiring trip, so I shall make no further preliminary remarks.
- President-in-Office of the Council, I would like, without further ado, to invite you to take the floor before the European Parliament.
Mr President, ladies and gentlemen, it is a great honour for me to address your Assembly at such a critical moment for Europe. I am well aware that we all bear a heavy responsibility. Of course, as President-in-Office of the Council, I have a great responsibility, but the responsibility of all pro-Europeans is the same.
How do we get Europe out of the crisis in which it finds itself? How do we prevent immobility? How do we overcome our disagreements and use them to serve the same European ideal? Here we stand at the heart of European democracy. Each one of you, having the honour of sitting in this Parliament, has had to win the support of your compatriots. There are men and women of the left, of the centre, of the right; there are elected representatives from 27 countries. However, today we must turn our differences into a strength for an ailing European Union.
We must make these differences an opportunity to reassure European citizens, who are worried. We must keep democracy alive, which means that we must engage in debate and at the same time create an image of a Europe that rejects immobility. Everyone must be on board in the European family, with its 27 Member States; nobody must be left behind. We are just a few months away from an important date for the European Parliament. It is reasonable for everyone to be conscious of this. At the same time, we must give the impression this morning of a Europe that is working for everyone.
I have seen easier situations than the one in which Europe now finds itself. If I may speak freely, conscious that, as President-in-Office of the Council, I must speak on everyone's behalf, I have to take account of everyone's sensibilities and at the same time come up with the right answers.
First observation: we have an institutional problem. Heads of State or Government have tried to find a compromise with the Lisbon Treaty. No one said that the Lisbon Treaty was going to solve all of our problems, but it was and remains the expression of a compromise acceptable to everyone. I myself, as President of the French Republic, had to face up to my responsibilities. France voted 'no' in 2005 and this caused a problem for France. Ladies and gentlemen, the issues that we have to address are very difficult and complex; let us try to give everyone the idea that we are working on this with no ulterior motives and no preconceptions. That is what is expected of us.
(Applause)
Before the elections, I offered the French people parliamentary ratification of the Lisbon Treaty. Before the elections, I said that I would not hold a referendum in France. I said this to the people of France in a democratic spirit; it was a choice I made three days before I was elected, which could have been highly significant. I do not regret that choice. I truly believe that institutional issues, the way in which we do things in Europe, are something for members of parliament rather than for referendums. It is a political choice that I am making (applause) and it is a political choice that I made in my own country before the elections. Therefore, it is perfectly democratic.
We now have the problem of the Irish 'no' vote. It is certainly not for a Frenchman to pass judgment on this outcome considering the earlier Dutch and French 'no' votes. Therefore, on 21 July, for the first time as President-in-Office of the Council, I will go to Ireland to listen, engage in dialogue and try to find solutions. The French Presidency will propose a method and, I hope, a solution in agreement with the Irish Government, either in October or December.
The problem is this: we must avoid both rushing our Irish friends and yet at the same time establish under what conditions and with what treaty we are going to organise the 2009 European elections. We therefore have a bit of time, but not that much. We owe it to our fellow citizens to know on what basis we are going to organise the European elections. The basis will be either the Lisbon Treaty or the Nice Treaty. There will not be a new institutional conference. There will not be a new treaty. It is either Lisbon or Nice.
May I add, just to be perfectly clear - it is my opinion, but that does not make it the truth - that I am one of those who have always supported European enlargement. The 2004 enlargement was a success. The family is back together; we should not regret that. However, I am one of those who have always wished that Europe had been wise enough to create new institutions before enlargement. That was a mistake and we are paying for it today. It would have been braver to establish institutions before enlargement.
I want to be perfectly clear on this. Of course I do not regret enlargement. The family must stay together. However, I am adamant, President Pöttering, that we must not make the same mistakes again. If we stick with Nice, it is the Europe of 27. If we want enlargement - and personally I do - we need new institutions before enlarging. Who would have thought that Europe, with its 27 Member States, would be incapable of establishing its own institutions and that it would have no other priority than to keep on enlarging? Things have to be clear: if we want enlargement - and we do want enlargement - then we need new institutions.
(Applause)
Let me add - and I am saying this to Mr Schulz - that I am in favour of bringing in the Balkans, that our Croatian friends, like our Serbian friends, are unquestionably European. However, the most pro-enlargement countries cannot say, 'we do not want Lisbon', yet at the same time, 'we want enlargement'. It is Lisbon and enlargement. It is not blackmail, because in Europe, we do not do blackmail. It is a matter of consistency, honesty and logic. When it comes to Croatia, therefore, we must continue the negotiations, but everyone must shoulder their responsibilities. If Europe is to grow, and it must, then it must do so with new institutions.
Another point: here and there in European debates I come across people saying, 'well look, it does not matter if we have a multi-speed Europe.' Perhaps one day we will unfortunately have to have a multi-speed Europe, but that can only be a last resort. Europe has paid dearly for being divided by a wall of shame. Europe has paid dearly for the dictatorship imposed on 80 million Europeans. Let us think hard before we leave anyone behind.
When we were negotiating the Lisbon Treaty in Brussels, France fought to ensure that Poland could take its place in the Lisbon Treaty. How can we tell 38 million Poles that it is much easier to shake off the yoke of the dictatorship that they were under, and from which they freed themselves, thanks to high-calibre people such as Lech Walesa and Jean-Paul II, than to remain in a free Europe? There are 27 members in this family. Nobody should be left behind. We must bring everybody in the European family on board; that, at least, is what the French Presidency will work towards.
(Applause)
Regarding other issues, and I believe that we can reach a consensus on them, nothing would be worse than for Europe to give the impression of being immobile because it is going through yet another an institutional drama. That would be an awful trap for us to fall into. We reject institutions that condemn us to immobility, but at the same time, Europeans are impatient because they think we are too immobile.
Notwithstanding the institutional problem, perhaps even because of the institutional problem, Europe has a duty to act, and to act now. This is the message that the French Presidency would like us all to send to Europeans. We are in the process of resolving the institutional problems, but we are not condemned to inaction. What, then, are our priorities?
The first is to show Europeans that Europe can protect them. Now I would like to say something about this word 'protection'. Since ancient times, whenever people have elected a government, it was so that this government would protect them. Mr President, Europe must offer protection without protectionism. Protectionism gets us nowhere. Seeing European citizens today think that Europe, which was designed to protect them, is a source of concern rather than protection, is a real step backwards. Therefore, it is up to us to show how Europe is going to protect them on concrete issues.
The first is the energy and climate package. If there is one area in which our nations can do nothing if they act alone, it is in maintaining the ecological balance of our planet. When it comes to pollution, CO2 and the ozone layer, the borders between our countries are irrelevant. The stakes are high: since the meeting of IPCC experts, we have realised that we are the last generation that can prevent disaster. The last generation! If we do not do anything now, future generations may be able to limit the damage, but they will not be able to stop it.
Every country in the world says: 'I am willing to do something provided that the others start first.' With this type of reasoning, our grandchildren's grandchildren will never see any decisions made. If we Europeans wait for others to do something before we act, we could be waiting a long time. We created Europe to take our model of civilization to the world and to defend our values.
Among those values is the certainty that the world is doomed if we do not take a decision right away. Europe must set an example. Europe must lead by example. We have a goal: the 2009 conference. This conference must manage and organise the post-Kyoto phase. Europe must come to it united, having decided to adopt the energy and climate package. If we do not, we will not have any leverage to get the Chinese, Indians, emerging countries and Americans to make the efforts that we have agreed on. Therefore, it is essential that, under the French Presidency, we adopt the energy and climate package submitted by the Commission.
(Applause)
It is a demanding package, it is a difficult package, but I would like to appeal to everyone's sense of responsibility. If every country starts wanting to renegotiate its own particular bugbear, the things it has a problem with, then, ladies and gentlemen, we will never reach an agreement. This is why the French Presidency is asking the European Parliament to rally behind it so that we can get the energy and climate package adopted within the next six months. That is a priority. It is not a right-wing or a left-wing priority, it is simply common sense. If we go into negotiations Member State by Member State, we have no chance of succeeding.
Now, of course, there are points that need to be clarified or adapted. I am thinking in particular of a very difficult matter: namely the problems for our firms, on which we are rightly going to impose rules to maintain the balance of the planet. Should we, in Europe, impose essential rules on our firms and, at the same time, continue to import products from countries that do not abide by any of the rules that we impose on our businesses? That is not a matter of protectionism; it is a matter of fairness, justice and refusing to be naive. There is the problem of deciding on a border mechanism. Should there be free quotas or adjustment mechanisms? I do not know, but, in any case, we have to discuss it.
(Applause)
Second question: I understand that, for some countries - I am thinking particularly of those that joined us in 2004, which largely rely on fossil fuels for their energy - the efforts demanded of them are considerable. These countries are telling us, 'we have had growth for 10 years; please do not take that away from us.' No doubt there is a way to get everyone on board and, with the President of the Commission, we have to work on it so that everyone realises that they will not be doomed to recession, misery, poverty and unemployment. This energy and climate package is an absolute priority for us. The world cannot wait; Europe has to lead the way.
Second point: of the 27 countries, 24 are now in the Schengen Area; in other words, 24 countries out of 27. 23, you say? OK, 23 then, but that is still not bad. This does not include countries that are not members of the European Union but - and this is why we often have debates - are part of the Schengen Area. So what does this mean? It means that we have decided on complete freedom of movement between the Schengen Area countries.
I would like to say to the leaders of the political groups and to members of parliament that we in France, with Bernard Kouchner and Jean-Pierre Jouyet, have taken a decision that was not easy to take. Since 1 July, there have no longer been any barriers preventing access to the French labour market, because I have announced that I will abolish all of the restrictions negotiated by my predecessors. Any worker from any EU country can come and work in France.
(Applause)
It was not that simple; it was not that easy. In any case, and French MEPs will correct me if I am wrong, I was told that it would be a disaster if I announced this decision. As usual, we made the decision, and no disaster materialised. I was not happy about the dispute over the infamous 'Polish plumber', which did not give my country or indeed Europe a very good name. That is not why we all built the European Union.
(Applause)
Nevertheless, now that we no longer have any borders between us, is it fair, is it reasonable for each of us to go on deciding our own immigration policy, taking no notice of the others' constraints? The European Pact on Immigration and Asylum is an essential document for the French Presidency, for two reasons.
The first of these - and may I turn to the left of the Chamber first - is that if all of us, if all European countries have a European immigration policy, we remove immigration from national debates where extremists use poverty and fear to serve values that are not ours. The only way to have a responsible debate on immigration is to make it a European policy. No more partisan ulterior motives compelling countries with different sensitivities to work together.
What Brice Hortefeux suggested, which was approved by all ministers and should be discussed by the Permanent Representatives Committee and by the European Council, seems to me a priority. It will show that Europe does not want to be a fortress, that Europe is not refusing to take people in, that Europe needs migrant workers, but that Europe cannot take in everyone who would like to come to Europe.
Let me add that, when it comes to political asylum, it is not logical for one individual to be able to submit 27 applications to 27 democratic countries and not get the same answers every time to the same problem. Let me add that, for development with Africa, we will be stronger if we work together; this is the second priority of the French Presidency.
Third priority: we want to further a concept often talked about in Europe, but which is making slow progress, and that is European defence. I am well aware that there is a lot of disagreement surrounding this issue, but let me tell you what I believe. How do you think Europe can become a political power and make itself heard if it cannot defend itself and deploy resources in support of its policy?
Take the example of Kosovo, which to my mind is a European Union success story. This is a European problem, which has to be settled by Europeans. How can Europeans continue to do that if they do not acquire the military and human resources to enforce the decisions that we have taken together? How do you think that Europe can become the most prosperous economic area in the world if it is unable to defend itself?
Yes, we have NATO. It would not occur to anyone, least of all me, to dispute the usefulness of NATO. It is not a matter of choosing between a European defence policy or NATO, but of having NATO - the alliance with the Americans - and an autonomous European security policy. It is both of these together, not one instead of the other. Let me add that we cannot go on having Europe ensuring its security based on the contribution of just four or five countries, with the others relying on the efforts of these four or five countries. The Member States cannot keep on building their own aircraft separately, having armaments industries that compete with each other to the point of ruin and ultimately are weakened, simply because they are not strong enough to have a European defence policy.
Fourth priority: the extremely difficult issue of the common agricultural policy. I am coming now to my conclusion, which is linked with this. It is precisely because it is difficult that we need to talk about it. I am perfectly aware that among us we have agricultural States that fiercely defend the work of their farmers and, at the same time, States that think that this policy costs too much.
Ladies and gentlemen, may I appeal to your common sense. In 2050 the world will have 9 billion inhabitants. Already, there 800 million people who are dying of starvation. A child starves to death every 30 seconds. Is it reasonable to ask Europe to reduce its agricultural production at a time when the world has such great need of foodstuffs? I do not think that this is reasonable. It is not about French agriculture; it is about common sense.
(Applause)
Let me add a second point: regardless of whether your country is an agricultural one, food security concerns everyone. Is it reasonable to impose, rightly, traceability and safety rules on our breeders and farmers and go on importing meat into Europe which comes from other countries that do not abide by any of the rules that we are imposing on our farmers?
(Applause)
Third point: agricultural prices have never been so high. It is precisely the right time to talk about prices, to talk about subsidies and to talk about Community preference. I also think that between the common agricultural policy's health check and financial arbitration, we might be able to agree on certain concepts such as food sufficiency and food security for Europe.
Ladies and gentlemen, there is a host of other topics: the social dimension, for example, is a huge issue. May I make one point. Sometimes I see a certain contradiction: a single-minded view sometimes exists that Europe should not meddle with everything and that Europe should intervene only in areas that concern it. However, the same people who accuse Europe of poking its nose into everything are the first to speak up when we do not talk about the social dimension. Until now, the Member States have always wanted social policy to be first and foremost a national competence, because pensions and healthcare are primarily national issues.
Ladies and gentlemen, there are a number of social directives that President Barroso did well to put on the agenda. I am thinking of those on works councils, temporary work and a number of basic rules which have to be imposed on everyone in Europe. The French Presidency will make this a priority.
Other subjects too should be put on the French Presidency's agenda, even though they are not within Europe's remit. Let me take an example of something which affects us all: Alzheimer's disease. (Off-mike comment from Mr Cohn-Bendit: 'not yet'). Mr Cohn-Bendit, it would never have occurred to me that someone so young as you should already be affected by a disease which, although it does not affect you, affects millions of Europeans. These millions of Europeans are just as important to me as your health.
(Applause)
Of course, subsidiarity means that this is not a European competence. Nevertheless, I would like the French Presidency to organise a meeting of all specialists from all European countries so that we can share best practice, so that our researchers can pool their skills to find out more about this disease and so that together we can find a solution. Just imagine what Europeans would say about Europe then: it is a way of curing these awful diseases. What I said about Alzheimer's could apply to cancer, which breaks families apart. There is no reason for everyone to work on their own on finding solutions to cancer when together we will have more resources and be stronger.
(Applause)
Finally, with regard to culture and sport, let me say that it is a big mistake not to talk about the issues that affect the day-to-day lives of Europeans. There is a European cultural exception. We must make culture a part of everyday debate in Europe. The world does not have to bow down to one language and one culture. We must clearly address the question of VAT on videos and CDs, like that of VAT on books, which you have settled.
On sport, which transcends political divides, let me just say that I would like there to be a sporting exception in Europe, just as there is a cultural exception. I am in favour of the freedom of movement of individuals and goods, but I do not accept the idea that we should make our football clubs pay, undermining the investment that many clubs make in teenage boys, who need to stay with the club for training purposes. A sporting exception, which would mean that sport is not beholden to the market economy, should have the support of all MEPs.
(Applause)
To conclude, ladies and gentlemen, Mr President, I would like to finish - apologies for having been too long, no doubt - with a final observation. I know where I am going to make this observation: where the heart of European democracy beats. Europe has suffered a great deal. It has suffered first of all from the cowardice of some of us, who were very happy to let Europe pay for responsibilities which were really those of political leaders, unwilling to make in public the choices that they refused to defend in Brussels.
(Applause)
That is cowardice. I say this to the President of the European Parliament and to the President of the Commission: the Presidency will work hand in hand with you. If any Member State does not agree, let it speak up. As I said to the Polish President, he himself negotiated the Lisbon Treaty, he gave his word, and one's word has to be honoured. It is not a question of politics, but a question of morals.
(Applause)
However, Europe has suffered from something else too. Europe has suffered from a lack of debate. I would like to end with this because it is very important to me. Our institutions are independent, but independence does not mean indifference. If we, the political leaders, do not have the courage to debate, who will? To debate what? What is the right economic strategy? What is the right monetary strategy? What is the right exchange rate strategy? What is the right interest rate strategy? Of course everyone is entitled to their own beliefs, and I say this to our German friends in particular. However, no one has the right to prevent a debate, a constructive debate.
Of course everyone wants an agreement, such as the trade agreement which is in the process of being negotiated. However, no one must be afraid of saying that Europe must not be naive. We have to discuss the advantages of free trade, but we must also tell emerging countries that there are no grounds for them to demand the same rights without taking on the same obligations. We must not be afraid to hold a European debate. We must engage in a dignified European debate, but we must not be afraid to defend our beliefs.
We are not questioning the ECB's independence when we ask whether it is reasonable to raise interest rates to 4.25% when US interest rates are at 2%. We are having a debate. A peaceful debate, where no one has a monopoly on the truth. I certainly do not, nor do the experts, who have to demonstrate the effectiveness of their decisions.
It is in this spirit, ladies and gentlemen, that I intend, together with French ministers, to shoulder this responsibility. I know that it is difficult. I know that, when you are President-in-Office of the Council, you are not defending the interests of your country, but the interests of the Union. I know, Mr President, Presidents, that we have to work as a team in the interests of the Europe of 27, and I hope that in six months' time everyone will be able to say: 'Europe has made progress thanks to your participation and support.'
(Loud applause)
Mr President-in-Office of the European Council, thank you for your speech. We wish you continued courage, determination and especially success throughout your Presidency - as, when you are successful, the European Union is successful and, with it, the European Parliament. You can be assured that the European Parliament is at your side when you make your resolute contribution to taking the European Union forward into a good future. The European Parliament will support you in this task.
I should also like to welcome the ministers with you today: Bernard Kouchner, Brice Hortefeux, a former fellow Member, and especially your Minister of State for European Affairs, Jean-Pierre Jouyet, who is almost always here in Parliament. I welcome you all most warmly to the European Parliament.
(Applause)
President of the Commission. - (FR) Mr President, President-in-Office of the Council, ladies and gentlemen, I am glad to be here with you today in the European Parliament for the presentation of the six-month French Presidency of the Council of the European Union. I think that this will be a presidency full of drive and determination and rich in concrete results that we will all work towards. You wanted France to come back to Europe, President-in-Office, and this is unquestionably excellent news for us all.
European citizens and the European Parliament assembled here today expect a great many things from the French Presidency. As I said during our meeting in Paris on 1 July, the Commission will stand by the French Presidency, offering its full support to ensure the success of the European Union during these six months. There will be no shortage of challenges.
Globalisation is here to stay and international competition is becoming increasingly tough. The world faces new challenges such as the scarcity of fossil fuels and climate change. We must act now to find common solutions to these challenges. All of these factors mean that Europe needs to reform its economies to become more competitive, modernise its social models and invest in education, research and innovation. Europe has many aces up its sleeve, particularly as one of the world's leading trading powers. However, it must have the courage to adapt. If we want to offer protection, we must adapt. That is the key.
There is no point in denying that Europe is going through a difficult period: the Irish 'no' vote and the global economic climate, soaring oil and commodity prices, the sharp rise in food prices and inflationary pressures, which are the greatest enemy of purchasing power. Inflation is also the greatest enemy of social justice as, when there is very strong inflation, those who suffer most are those on low wages or living on a pension. All of these factors are casting a shadow over our economies and forcing our politicians, at both European and national level, to make difficult choices. We must confront these realities head on and apply ourselves to them with realism and determination.
We have just come back from the G8 summit in Japan, where I could clearly see that the influence enjoyed by the European Union, as well as the expectations and respect that it engenders around the world, are in marked contrast with the gloom that is often expressed within the EU. I can tell you now that, now more than ever, the European Union is seen outside Europe as a positive and decisive player, a player with enormous influence on the world stage.
Let us take two concrete subjects that were at the centre of the G8 summit: climate change and development - two issues on which Europe has taken the initiative at global level. The United States has now joined us in the fight against climate change by largely subscribing to our views. Last year in Heiligendamm, I remember that we had great difficulty - President Sarkozy was there - in convincing the Americans and the Russians to accept the principle of mandatory targets for 2050. Now we have achieved this. It was possible thanks to our role as European leader; I am proud of this as President of a European institution. It is a success that we yet again owe to European unity.
The second example is development, and specifically soaring food prices, which threaten all of the Millennium Development Goals (MDGs). We were also able to act as a catalyst in this area thanks to the conclusions of last month's European Council, which, and I quote, welcomed 'the Commission's intention to come forward with a proposal for a new fund to support agriculture in developing countries.'
The European Commission will adopt this proposal next week. I am counting on the full support of both arms of the budgetary authority so that Europe can swiftly provide the necessary aid to farmers, particularly those in Africa, in close cooperation with the competent multilateral organisations. This support is essential to guarantee 'the green revolution' that Africa needs for its stability and prosperity, which, as you all know, is also in Europe's direct interests. As the European Council requested, our proposal will remain within the limits of the current financial perspective. Our approach consists of allocating the savings that the rise in international prices allows Europe to generate as part of its agricultural support policy to those who are hit hardest by this increase. There are emergency and disaster situations all around the world. If you could have heard what the President of the World Bank said, if you could have heard some of the leaders of African countries and other countries represented in enlarged meetings talk about the hunger and starvation that now represent a real threat to so many people in the world, you would understand to what extent European aid is necessary and indispensable.
(Applause)
This is why I believe that, yet again, we can set a good example of solidarity between European and African farmers, illustrating the fact that the common agricultural policy (CAP) and development policy can and must work in tandem, because, as President Sarkozy has just said, food security is a global issue and we need to tackle it together. Not alone, but together.
Therefore, it is true that there are concerns, but it is also true that, more than ever before, the European Union has a central role in resolving them. Rather than wallow in what I sometimes call 'crisisophilia' - there is even talk of the phenomenon of declinism in Europe - let us emphasise the value of the concrete and positive action of the EU. In any case, this is the best way of resolving the international issues raised by Ireland's non-ratification of the Lisbon Treaty. We must address this because the Lisbon Treaty could make us work more effectively, more democratically, although we must not use it as an excuse for failing to respond immediately to the needs of our citizens.
European citizens are looking to us for answers. The best response we can give them is to talk to them frankly and show that we have political courage. The French Presidency has both qualities in abundance.
In a Europe on trial, we must provide evidence that Europe works. We must focus on policies that bring Europe closer to its citizens and change their daily lives. More than ever before, we are plotting a course for a Europe based on results.
Personally, I am confident. The priorities of your Presidency will allow Europe to meet the major challenges that it faces, while preparing for the issues of the future.
I welcome the priority given by the French Presidency to the introduction of an integrated energy and climate change policy. As you said, President-in-Office, this is the top priority of your Presidency, and we know how determined you are to finalise this strategic agreement by the end of the year, which would put the EU in a good position to embark on the Copenhagen negotiations in a year's time. The Commission will lend its full support so that we can reach an ambitious and balanced agreement with the European Parliament and the Member States. I have made this a priority for my institution, and I would like to thank the President-in-Office once again for his tireless support for the energy and climate package unveiled by the European Commission.
We must also move towards a policy of controlled immigration in Europe. We must first address immigration, which an ageing Europe needs, in certain key economic sectors, and which must be accompanied by proper integration so that we can be proud in our humanist Europe of the integration that we offer to those who genuinely want to come here to work. The adoption of the 'blue card' under the French Presidency would be an important step in this direction.
However, we also need to tackle illegal immigration and the exploitation that often arises from this, particularly by furthering the proposal to penalise those who employ illegal workers. It is here that we must effectively make the most effort; we must not threaten the poor workers who only want to work in Europe, but penalise those who want to exploit them. This practice is a disgrace to Europe. Let there be no mistake: we must be realistic in addressing the issue of immigration.
I am firmly convinced, ladies and gentlemen, that our inability to address this issue seriously and responsibly is one of the greatest threats to Europe. We will not solve the immigration issue by being permissive on all fronts. This would be the best excuse for extremist forces, for xenophobic forces. We need to be tough on illegal immigration, and at the same time show that we are generous and united in the integration of migrant communities who want to contribute to Europe's growth and development. I believe that we need to be clear on this; we need to be tough on crime while continuing to show respect for human rights, which are the trademark of European civilisation and our plans for European integration.
Naturally these are sensitive issues, which are easy prey for polemic and misunderstanding. This is why the Commission wanted to put forward a balanced proposal and why it has outlined 10 key principles so that we can go forward together. I was delighted to see the French Presidency and the French justice and interior ministers endorse this integrated approach during their informal meeting in Cannes this week.
I am keen to point out, ladies and gentlemen, that in Europe, in the Schengen Area, where freedom of movement is a reality, it is absurd to continue with 27 different immigration policies. What we need is a European immigration policy.
Also in the pipeline is our Social Agenda. There can be no dynamic, competitive economic model without genuine social investment to prevent the risks of poverty, exclusion and marginalisation. France has made the new Social Agenda unveiled by the European Commission a few days ago one of its priorities. I welcome this. To prepare Europeans for the future, we must offer them opportunities, access to quality services, education, healthcare and continuing solidarity. Nobody in Europe must be left by the wayside. Europe is all about opportunity and solidarity.
Ladies and gentlemen, many other projects will be launched over the coming six months. I cannot describe them all here, but if I can briefly outline two, I should like to commend the projects for European defence and the Union for the Mediterranean, which will be unveiled next Sunday in Paris. I see these as two opportunities for Europe to affirm its role in the world. Here too, it is up to us to translate this ambition into concrete action.
I wish the French Presidency of the Council every success, guaranteeing the full support of the Commission throughout the next six months, which promise to be exciting.
The first duty for politicians is to face up to challenges and redouble efforts to meet them successfully.
We can do a great deal together. I would like to pay tribute here to the efforts made over the past few months by French Government at the highest level to work closely with the European institutions. The institutions, the Presidency and the Member States must all work hand in hand. This is the key to the joint success that we owe the citizens of Europe, and I would like to pay tribute to the commitment expressed here again today by the President-in-Office so that together, the Council, Parliament and the Commission can find concrete solutions to the concrete problems that our citizens have to face each day.
Mr President, President-in-Office of the Council, President of the Commission, ladies and gentlemen, France has decided that its Presidency will be synonymous with political commitment.
We need political commitment to overcome the difficulties faced by European integration. The most entrenched of these is without doubt the Irish 'no' vote, discussed here this morning. We must engage our citizens in Europe. There are many reasons why they have doubts, including fears linked to globalisation, rising prices and changes in traditional family and social values.
If we cannot convince everyone that major issues such as security, climate change, energy and migration can be negotiated effectively only at European level - and with regard to the world's major regions, Europe must also be strong enough to convince the United States, India, China, and Brazil - we cannot envisage a peaceful future.
The French Presidency will also need political commitment to convince its partners that the Lisbon Treaty will help us decide more effectively and democratically on all of these common issues. Those members of my group who belong to the European People's Party would like all Member States who have not yet done so to ratify the Treaty during the French Presidency. After a period of reflection and with all due respect, we look forward, as we did with France and the Netherlands, to Ireland offering its 26 partners a solution to the impasse. We ask each Member State to refrain from any one-upmanship and to act responsibly. Our group would like to see an end to this institutional debate and we are confident that the French Presidency will work towards achieving this goal.
Presidents, ladies and gentlemen, while we are trying to equip ourselves with a better decision-making tool, our problems are building up. This is consuming energy that could be better spent on job creation, defending our interests and promoting our social model and Europe in general. As I said, we will certainly need political commitment. We should also make sure that we have the commitment to address the priorities that the President-in-Office of the Council has just unveiled. We must act urgently to tackle the issues of climate change, energy, migration, food security and defence.
On climate change and energy, the alternative is clear: either our Member States are convinced that they must progress and set an example ahead of the Copenhagen Summit, and if so, we must make clear decisions before December to ensure reciprocity from our international partners, or they have decided that, despite worsening climatic conditions and our energy dependence, there is no need to take urgent action. I hardly need tell you which way my political group leans.
On migration, too, we want an end to this hypocrisy. While a number of countries around the world have already adopted an immigration policy with fairly satisfactory results, most of our countries have delayed these choices. It is time for a debate and a decision on the subject, which must be positive, humane and responsible. The draft European Pact on Immigration and Asylum, which will be debated in October, is a step in the right direction, and I congratulate the EU ministers on their response this week to the draft prepared by Brice Hortefeux. You have our support, Mr Hortefeux.
Finally, I would like to mention two topics that are very close to my heart and are vital for the future and for our independence: food security and defence. I would like us to think of the most disadvantaged people, both around the world and in our own countries, for whom rising food prices are a real problem. I would like Europe and the French Presidency to make an effort to help them through these difficult times.
In terms of defence, I would just like to ask one question: how can Europe be credible without defence worthy of the name? We need defence to guarantee peace in Europe and to help the world's most disadvantaged people. Our group supports the commitment of the French Presidency to lead the way by making bold proposals to its partners in these two strategic areas.
Ladies and gentlemen, European integration is an eminently political affair. I am in no doubt that, if we are brave enough to make clear political choices, our citizens will rediscover a liking for Europe. I have every confidence that the new Presidency will encourage us in this and we have everything to gain in winning the trust of our citizens ahead of the 2009 European elections.
Mr President, ladies and gentlemen, there are aspects of your views that we share, Mr Sarkozy, and I should first like to go into some of these in more detail. I am delighted that you have returned from Japan safe and sound. We have now heard again about the next series of commitments on climate change and it is time we delivered on these.
You are right that the climate package is a priority: it is one that our group shares with you. You are right, too, when you say that individual states cannot achieve this on their own - not even the Germans and the French, by the way, by reaching agreements on their own in Straubing. There are 25 other countries that are part of this and, above all, it is the European Parliament that makes the final decision. We shall do it with you, cooperatively, but do not take any initiatives on the side - not even with Angela Merkel, however good an idea that may seem to be.
Since you mention sport, I had a look at the French newspapers this morning, wondering what they would write today about Mr Sarkozy's visit to the European Parliament. Nothing! They write a lot about the Tour de France, and it is a German who is wearing the yellow jersey there at the moment.
(Heckling)
I listened closely to you, Mr President-in-Office, as you made your other points, about climate change and particularly about the Treaty of Lisbon. Indeed, if we want to deliver, we need instruments, and that puts us in a dilemma. The citizens want us to be more effective, more transparent, more democratic, and they want the national parliaments to be more democratic and have more influence. That is all correct but, every time we want to deliver, the instrument we need - a revised treaty - is snatched from our hands.
You are right: this means that we need a new approach, a fresh start. We need to try to bring this Treaty into force. I think it is great that you are going to Ireland and working constructively with the Irish people. If I may give you a personal tip, leave Bernard Kouchner behind in Paris this time. I had the impression that his previous contributions did not exactly help us to convince the Irish.
(Applause, heckling)
However, I am speaking about a matter on which we hold completely the opposite view to you. You spoke of four priorities for your Presidency, and I was waiting to see if there was a fifth. You then mentioned several other things you said were important - not priorities, just other things. These 'other things' included a social Europe, which you said was a matter for the nation-states. I believe that is a serious error.
(Applause)
I want to tell you that we expect a different approach from the French Presidency. A social Europe does not mean that we want to establish a social security office in Europe or that we want to bring in family allowance in Europe. A social Europe is about something else: for a long time, people have believed - and rightly so - that Europe can make economic progress possible. We have spent 50 years working to ensure that economic progress in Europe leads to more growth and more jobs, and always to a guarantee of more social security.
More and more people are now feeling that quite the opposite is true - that Europe's economic progress is benefiting a few large conglomerates, certain insurance companies, hedge funds and large enterprises, but not the people. It is the task of the European Union to restore to them the feeling that growth in Europe, the economic progress of this continent, does not serve the banks and the large conglomerates but each individual citizen. Furthermore, if the nation-states have to guarantee this, then you as President-in-Office of the European Council are obliged to tell your fellow Heads of State or Government that they must make sure that social justice, rather than free-market radicalism, takes centre stage in their nation-states.
(Applause)
I should like to add that we have a European Court of Justice that delivers verdicts every day, and its verdicts can change the degree of social welfare in the individual Member States even though the Member States do not have any instruments with which to resist. This is why we need a social Europe, Mr President-in-Office, and this is why I expect you to change your mind on this issue by December. Otherwise, the Socialist Group in the European Parliament will not be able to support you.
Mr President-in-Office, fears about social exclusion lead to dangerous developments, and one dangerous development is that governments that are on the defensive believe that they can take people's minds off this fear of social exclusion by hounding minorities. We are currently seeing this in one European Union Member State. I do not know what percentage of the Italian population is made up of Roma children, but I do know that when a government goes and says 'they will be registered as by a police records department; they must have their fingerprints taken', supposedly in order to provide them with social protection, that is a grave offence against Europe's fundamental rights.
Your country, France, gave the European community of nations its first charter of fundamental rights. The first declaration of human rights came from your country. As President of that republic, you are part of the tradition of your country. I ask you, in your role as President-in-Office of the European Council, to influence Silvio Berlusconi's government, and tell it that Europe is a community founded upon the rule of law, not a union of caprice.
(Loud applause)
The European Union faces many major challenges but, if we do not guarantee social welfare in Europe, people will turn away from this Europe and, when they turn away, the Treaty of Lisbon will not be of any use; the whole project will fail. We need courage, therefore. I know that you are a courageous man. We support your priorities; now support ours - a social Europe and climate change, institutional reform and human rights. Then your Presidency will be successful.
(Applause from the left)
on behalf of the ALDE Group. - Mr President, I would put it to the President-in-Office that the Irish vote against the Treaty has made his impressively prepared presidency more problematic. It has also made the case for a practical, problem-solving Europe stronger than ever.
The energy and climate packages become more urgent every day. Capping VAT is a short-term sop: Europe should be cutting its dependence on oil and gas. We need much more investment in renewable energy: small-scale and localised to bring household bills down, and large-scale, such as using the Union for the Mediterranean to invest in high-voltage solar thermal power production in North Africa.
On Tuesday the G8, which is the source of nearly two thirds of the world's CO2, approved an emissions-reduction target of 50%. But the emerging economies are right to say that the target should be higher - perhaps 80% - with interim targets.
To stabilise food prices we need good ideas, such as the recent CAP reforms of Commissioner Fischer Boel, not protectionism, however disguised. The truth is that people care more about the petrol price and the bread bill than about the grand aims of our Union. Today nobody should say 'Qu'ils mangent de la brioche' ('Let them eat cake').
The President-in-Office is right to put the focus on migration. But migration will be manageable only when we manage the despair that leads so many to risk so much to come here. There should be routes for legal migration, a crackdown on people-smuggling, and reform of our farm policy to kick-start growth in the countries of origin. It may be optimistic to ask a French presidency to liberalise markets. But to bring security within our borders we must bring hope beyond them.
There is another way in which the French presidency can break new ground. France gave us the Rights of Man. Now France must lead in their defence. At home, by pressing ahead with the anti-discrimination directive. Abroad: by anchoring peace in the Balkans in a European Union future; by using the Union for the Mediterranean to improve human rights in North Africa; and by uniting in our dealings with Russia and condemning China's crackdown on dissent.
(FR) President-in-Office, do not go to Beijing. Play a team game.
(Applause)
It was Voltaire who told us: 'Mortals are equal; it is not birth, but virtue alone that makes the difference.'
And by taking a lead, Europe can demonstrate its virtue and demand that the dignity of every man and woman be recognised.
President-in-Office, to succeed, you will need to build consensus. You will need Parliament, Council and Commission to work together to a common agenda set by 27 Member States and this House. If we are to argue, it must be about that agenda, not its messengers. You have plunged into a polemic with the President of the ECB and with two Commissioners, but they represent our Union and the policies we have agreed. It is not the European way to divide and rule. We must stand on our principles but work together to achieve our common goals.
(FR) Mr President, I know I am coming to the end, but please give me 'soixante petites secondes pour ma dernière minute' with Carla Bruni's husband.
(Laughter)
President-in-Office, if you stand on your principles and let us work together to achieve common goals, if you do that, Liberals and Democrats will work with you.
(Applause)
Mr President, ladies and gentlemen, to bring citizens closer to Europe there is a need, as I said in the European Convention for the new treaty, to give Europe a soul, that respects the various languages and identities, reaffirming common roots and values, and you have tried to express that soul in your speech today, President-in-Office.
As Strasbourg is symbolic of renewed peace, so today the European flag flies alongside the national flags, and should be a visible representation of the symbol of all citizens united by a common project for defence, security, cultural and economic growth, and the transparency of the Central Bank: perhaps that is still missing from the new Treaty.
Politics needs to give young people definite goals. There can be no economic future without respect for the environment and there can be no respect for rights without recognition of the associated duties. We hope that the French Presidency includes in its objectives the European Charter of Duties. Democracy and freedom are based on the application of rules. The internet cannot be a tool of terrorism, child traffickers and incitements to violence. We need to harmonise our countries' laws, from immigration to the protection of minors, from energy to compatible progress.
A new Europe for a new relationship with Africa. Not just green certificates or trade but mutual growth, jointly sharing the Euro-Mediterranean project; we must think of the pockets of terrorism in Mogadishu and the violence in Zimbabwe that are preventing the development of democracy. There is too much hesitation within the EU: we are asking the Council to approve 'made in' so that international trade can have clear rules.
The fight against counterfeiting and illegality is an economic problem but it also affects our citizens' health, and small and medium-sized enterprises are a cultural value that should be defended. We offer the French Presidency our staunch support so that hopes may become reality shared by the citizens and so that, possibly, by supporting the development of scientific advances to combat rare diseases, we can also combat our intelligent friend Mr Schulz's endemic antipathy towards Prime Minister Berlusconi.
Mr President, your European voluntarism, your ambition for Europe is a challenge that we share in the Group of the Greens/European Free Alliance. I would even say, to paraphrase a song that you know, 'it is a drug we are all hooked on.'
However, there is one thing that I would like to say. If we are ambitious enough to say that we must accept the climate package as it is one minute and that we will bow down before the German car industry lobby the next, then we have lost, because everyone will come and say: 'do not forget about us'. This is the problem. We cannot complain about petrol being too expensive, yet at the same time allow the car industry to build gas-guzzling vehicles. We have had the technology to build energy-efficient cars for 15 years now, but because there are no rules forcing manufacturers to do this, consumers are now paying for petrol at the price it is. This is the truth of the matter; this is how things are.
(Applause from the centre and left)
You mention the European Pact on Immigration and Asylum. Let us have a European Pact on Immigration and Asylum, then. Initiate a dialogue: for legal emigration, let the European Parliament take part under the codecision procedure so that we have a genuine political debate, a genuine democratic debate. I am fed up, Mr Daul, because whenever we talk about emigration, after 15 seconds we start talking about illegal immigration, the threat of immigration. First of all, if Europe is what it is today, it is thanks to the men and women who have built it with us. That is the truth.
(Applause from the centre and left)
Please, I am no angel, but we have built a house with no doors. People are coming in through the windows. I say to you: 'Let us throw open the doors so that people can come into Europe, and then we will decide what to do about those who come in illegally.' You say to us: 'We need skilled workers', yet at the same time, Europe sends home tens of thousands of students each year who have come here to study. Let them stay here; if they have studied here, they are not illegal immigrants.
Now turning to the points on which you said that the social dimension is not within Europe's remit. President-in-Office, you will not protect Europeans if we do not work together to combat social and fiscal dumping. We need Europeans to face up to this problem. We need to put a stop to it, and we stand by you on this. We need to have a discussion with the Central Bank? Let us have a discussion, then. We need to have a discussion with the Irish? Let us have one. We must stop saying that the social dimension is not part of the European remit. This cannot continue.
(Applause from the centre and left)
I now wish to turn to the issues on which we are deeply divided. You are going to China to attend the opening of the Olympic Games with the Chinese President. I hope you enjoy it! Personally, I will be thinking of all the prisoners rotting in Chinese prisons. I will be thinking of all those who have been arrested. I will be thinking of all those who are being mistreated in Tibet. You had a golden opportunity to defend the European values of democracy and liberty by saying, 'I will not attend the opening ceremony of the Olympic Games, this masquerade of the Chinese Communist Party.' This is what we want to hear.
(Applause from the centre and left)
I can tell you that when you come to write your memoirs, you will regret what you have done. You will regret it because the people who locked up these innocent citizens will be saying to them, 'You see, we can do what we want: the Western world only wants our markets.' Mr President, it is a disgrace, it is pathetic, to go to the opening ceremony of the Olympic Games.
(Applause from the centre and left)
Mr President, President-in-Office of the Council, President of the Commission, I would like to focus my speech on the twofold nature of this French Presidency, namely its unquestionable strong point and its all-too-obvious weak point.
Its strong point, in relation to the usual tenors of the Union, is that it does not say that Europe is doing well and that it should continue along these lines when increasing numbers of Europeans think that it is doing badly and that things should change. So far so good. But what then? This is where the problem lies. What conclusions do you draw, Mr President, from this apparent lucidity about the crisis of legitimacy that the Union is experiencing today, in particular its economic model and its operating mode?
You say that you want to understand and that you respect the concerns that Europeans have about the Union, but you put pressure on the Irish people to go back on their decision, when they were only voicing, like the French and the Dutch, what millions of other Europeans are thinking. You criticise, rightly, the way the European Central Bank has been managing the euro from its ivory tower, but you never recommend re-examining the statutes which grant it all those powers and even assign it this task!
You state, on the subject of immigration, that you want to 'serve our values', but you supported the shameful directive, condemned by the United Nations High Commissioner for Human Rights, by all human rights organisations and by European churches, precisely because it violates essential human values. You ignore the social question - which, you say, should remain the sole responsibility of Member States - but you say nothing about the European Court of Justice, which delivers ruling upon ruling placing the different social models within the Union in competition with each other and basing itself on Articles 43 and 49 of the Treaty.
You say that you did not like the image of the 'Polish plumber'. Neither did I. This was an expression coined by the populist right and made popular on television screens by Mr Bolkestein. I say 'Welcome to workers from all countries' on an equal footing in all fields.
(Applause from the left)
This is precisely what current European law refuses. President-in-Office, may I remind you that, according to the Commission, in Lower Saxony, for the same work on the same construction site, a worker from another Member State can be paid half the minimum wage applicable to a German worker. This is what we do not want. Do you know what a man who cannot be accused of populism, namely John Monks, Secretary-General for the European Trade Union Confederation, thinks? He considers these decisions 'considerably problematic' because, he says, they decree 'the primacy of economic freedoms over fundamental rights and the respect of labour law.' What is your answer to that?
You claim that you want to build a 'Europe which protects', but we do not hear you criticising all those structural measures which make the existence of Europeans precarious: the obligation to open public utility undertakings to competition; the pressures of the Stability Pact on wages and social spending and the number of 'guidelines' prepared by the Commission and adopted by the Council, which you apply in your own country with zeal.
I could mention Guideline No 2: the reform of pension, social security and health care schemes. Guideline No 5: labour market flexibility. Guideline No 13: the removal of regulatory, commercial and other obstacles which hinder competition unduly. And I have not mentioned all of them.
The reversal of France's - and Italy's - position has just enabled the Council to go beyond the obligations that it set itself by agreeing on a draft Directive permitting a 65-hour week. This consecrates Dickens as the new father of Europe!
One last word, Mr President: this weekend, in front of your European guests - the President of Parliament, the President of the Commission and in front of 2 000 French right-wing business executives - you concluded your speech with words which were interpreted by the trade union movement in its entirety as an incitement - and a very unwise one - by stating that now, when there is a strike, the French people no longer even notice. The day after this lofty event, your Minister for Education explained that this was 'a way of reassuring our European partners in the presence of the most eminent among them.' Well then, if you must insult the trade unions to reassure European leaders, it is definitely time for change in Europe.
(Applause from the left)
Mr President of the Republic of France, in their daily lives the people of Europe unfortunately have to cope with the disastrous effects of the policies of the European authorities in Brussels and Frankfurt. The people of Europe are seeing more and more every day that all of their powers are trickling through their fingers, that their freedoms are being taken away, whether it be purchasing power, an expensive euro, GMOs, tax, fisheries, a lack of trade protection, immigration, or even football, which you yourself mentioned a few moments ago. Everything is trickling through their fingers, and I would say, Mr President of the Republic, President of the European Union, that everything is trickling through your fingers. You say so yourself, you point it out as a criticism. Well it is high time to act and to bring your actions in line with your words.
A moment ago you criticised the lack of Community preference, and you are right. However, let me remind you that it was removed by the Marrakesh Agreement, which you approved, and it is not in the Lisbon Treaty, which you drew up.
You deplore the irresponsibility of the Central Bank, and you ask for a debate to be started. As for us, we want decisions. Perhaps I can remind you here that this independence of the Central Bank, this irresponsibility that we see at work every day, was organised and formalised by the Maastricht Treaty. You regret having obtained the agreement of Brussels for a drop in oil taxation, but that is simply a consequence of the Treaties of Nice and Amsterdam, which you ratified through the parliamentary route.
In short, you complain today and every day about the effects of what you encourage every day, in other words stripping away the powers of the State for the benefit of post-democratic forums, made up of officials, bankers and judges. Your Presidency of the European Union is a historic opportunity to get Europe moving in the right direction again, a Europe rooted in the freedom of nations that respects democracy. This is why we are asking you to honour the vote of the Irish people and to pronounce the Lisbon Treaty dead. It is not the European people who have to reconcile with Brussels, it is Brussels that has to reconcile with the European people!
(Applause from the speaker's group)
(FR) Mr President, here you are invested for six months in the rotating and brief role of President of the European Union. Unlike the majority of the French electorate, you have shown yourself to be zealously pro-European, even going as far as presenting once again, in the barely different form of the Lisbon Treaty, the Constitution which, along with the Dutch, the French people rejected in 2005. Alas, your plans have hit a snag in the form of the will of the Irish people.
The Lisbon Treaty is therefore void, despite all the schemes that it would seek to impose on the European people, the will of the ruling euro-globalist camarilla.
As a young member of parliament, in 1957 I voted against the Treaty of Rome, the first stage of a process which, according its promoters, Monnet and Coudenhove-Kalergi among others, was to lead to the United States of Europe: this Tower of Babel that can only be built on the ruins of the nations, and first of all of my homeland, France. Since then I have been resolutely opposed to it.
We are told that globalisation is bringing about fundamental changes everywhere, that we must submit to. In reality, however, all over the world the nations are gaining strength, supported by fervent patriotism, apart from in just one area - Europe - where nations and homelands are sacrificed, dismantled and demoralised for the benefit of a project that has no strength and no identity, while waves of foreign immigrants gradually invade it and the opening up of our economic borders leaves it open to furious competition from the rest of the world.
None of the promises made to the European people in order for them to accept the loss of their independence, their sovereignty, their identity and their culture have been kept: neither growth, nor full employment, nor prosperity, nor security, and the predominant feeling is of anxiety as we stand on the brink of a looming systemic crisis: energy, food and financial crises. In the meantime it is true that the media circus will continue. Yesterday, the European football championship, the tennis at Roland Garros, tomorrow the Olympic Games in Beijing, and today, the miraculous saga of an icon, Ingrid, who laughs, cries, prays and comes and goes on your brotherly arm!
In your desire to be the liberator, you got involved in the negotiations with the FARC terrorists, but it was not you or Mr Chavez who freed the Colombian Senator Mrs Betancourt. It was President Uribe who persistently, against the general movement of global progressivism, won a decisive victory over criminal terrorism. You made repeated futile attempts and you even went as far as inviting the repentant communist FARC terrorists to come and receive asylum in France; but to protect them from whom? From President Uribe, the democrat? As you have gone this far, why not the Taliban, Hezbollah or the Tamil Tigers? You are like the amphisbaena that was so dear to Césaire. Have no doubt, Mr President, all your talents in orchestrating the media will not be sufficient to ward off the imminent dangers that you will have to face before the end of the year.
Our Europe is a vessel that is going off course, battered by the wind and waves, the only region in the world that has deliberately dismantled its political and moral structures, that has no borders and is gradually being invaded by mass immigration that is only just beginning! Economically ruined by ultraliberalism, socially impoverished, demographically weakened, with no spirit and no defence force, it is doomed at best to be a U.S. protectorate, and at worst to the servitude of dhimmitude. It is high time to abandon the fatal illusion of federalism and build a Europe of the nations, united by more tangible alliances that will undoubtedly be more modest, but more effective. The dual failures of the Constitution and the Treaty should serve as a warning. The people of Europe do not want anything to do with these plans and will not allow them to be imposed on them because they do not want to die.
(The President cut off the speaker)
Ladies and gentlemen, thank you for your speeches.
I would first like to thank Mr Daul, Chairman of the Group of the European People's Party (Christian Democrats) and European Democrats for his support and that of his group, which will be invaluable to the French Presidency. I agree with your analyses and am sure you will understand that I will not go back over each of the points, even though your commitment regarding a defence policy is entirely necessary.
Mr Schulz, allow me to say that I appreciated the sense of responsibility in your speech. As with Mr Daul, we met and had discussions, and there are no secrets. Democracy should not be a shadow theatre. It should enable us to compare our ideas and try to reach a compromise. You can be sure that, as in the case of Mr Daul, the French Presidency appreciates the support of the Socialist Group in the European Parliament and your support on matters of consensus. Moreover, I do not see why I would say that this support is of less use to me because it comes from the Chairman of the Socialist Group, or why you would seek out conflicts with the Presidency under the pretext that I am not of the same political persuasion as you.
Allow me to say that regarding the energy and climate package, I am perfectly aware, and I also say this to Mr Daul, that it is Parliament that will have the last word; but better than that, it is not just a question of having the last word. It is the mobilisation of Parliament that will put pressure on the Member States that do not have the same ambitions as Parliament, the Commission and the Presidency. I would not say, Mr Schulz, that you will have the last word. I am saying that your commitment is absolutely critical.
I would also like to say to Mr Cohn-Bendit that it is not about getting down on bended knee in front of anyone, especially not the car industry, be it French, Italian or German. Why just target the German industry? In this case, the President-in-Office of the Council has to take into account the legitimate interests of each of the Member States. What we have to do is resist the industrial lobby while allowing it to have fair conditions, and clearly explaining that the fact that we are defending the energy and climate package does not mean that we are naive.
In other words, Mr Cohn-Bendit, as we want to achieve planetary balance, I would not like us to be accused of promoting relocations. It is not about respecting the environment and accepting relocations; it is about respecting the environment and rejecting relocations. Any other way of thinking is suicidal. If you ask the Member States to choose between the environment and growth, you will place us all at an impasse. Sustainable development and respect for the environment are factors in economic growth. This is why, Mr Cohn-Bendit, you will not resent my preferring Mr Schulz's or Mr Daul's analysis to yours, just this once.
Now, Mr Schulz, let us come to what you identified as a point of disagreement. Allow me to say that I do not think so. I would also like to say to you that Europe is not responsible for the fact that our German friends have not managed to reach an agreement on a minimum wage, but rather it is the German political debate that has caused you to reject a minimum wage. Do not saddle Europe with the responsibility for a social failing that is down to national political debate!
In this case, as President-in-Office of the Council, it is not for me to pass judgment. I would quite simply say, 'Do not ask us, Mr Schulz, to resolve problems that you Germans have not been able to resolve between you.' I would like to add that in France, in terms of social matters, we attach a great deal of importance to the minimum wage. What would social harmonisation mean? You Germans have rejected a minimum wage. We French want to keep our minimum wage. Social harmonisation would therefore mean that we would have to reject our minimum wage because the Germans do not have one. I reject this social regression, including in the name of my European ideal. Thank you, Mr Schulz, for allowing me to clarify my social commitments.
I would like to add, however, Mr Schulz, that you are entirely right about raising the moral standards of financial capitalism, the rules that apply to credit rating agencies and the entirely reprehensible conduct of some of our financial establishments, and I would like to say something else: in all of our countries there have been directors of large banks who liked to lecture politicians about the rigour with which affairs of state should be conducted.
Having seen what has happened in a number of large private banks, I would say that those who gave lectures were very poorly placed to give them, and that they should now prepare themselves to receive them. I would like to add, Mr Schulz - I say this under the watchful eye of Mr Watson - that I am against protectionism. I am in favour of freedom, but we can no longer continue in a world in which there are no rules, in which credit rating agencies do whatever they like, in which a number of financial establishments want to make billions of euros in a few seconds by speculating on the trading floors.
The Europe that we want, and, Mr Schulz, the French Presidency will make proposals on this subject, proposals for regulations to raise the moral standards of financial capitalism, because we can see now that the reasons that global growth has halted for a year is because of the sub-prime crisis and the crisis of confidence in the financial institutions, which have done whatever they like, whenever they like, lending money to anyone under any conditions. If Europe has any sense, it needs to restore some order to what has become the law of anything goes. I would like to say to Mr Schulz that I entirely agree with him.
Regarding the European immigration pact, I would like to say to Mr Schulz and Mr Cohn-Bendit that the French Presidency will involve the European Parliament. This is the best way to avoid excesses. You talked about the excesses, Mr Schulz, that are the practice in one country - it is not my place to mention it - but if we all agree on a minimum corpus for the cost, those excesses that you pointed out will no longer take place, and, Mr Cohn-Bendit, I am sure that Mr Daul would agree, why would the European Parliament not be involved in this? I am not sure that it would be institutionally possible.
(Off-microphone intervention from Mr Cohn-Bendit)
Mr Cohn-Bendit, I am aware of your generosity. In general you are always ready to give advice, especially to me. Even if I suffered from such modesty as yours, I would not need this advice. I knew that unanimity was required, but irrespective of that there is no need for unanimity in order for me to say to the European Parliament that the question of immigration is sufficiently important for it to be discussed politically, for you to be involved in it, even before there is a Lisbon Treaty or any modification of it. It is a political commitment that I am making and I will come with Bernard Kouchner and Brice Hortefeux to present the pact to you, to discuss it with you. We will consider with the President of Parliament and perhaps the Conference of Presidents the conditions under which you would like us to put this in place.
Mr Watson, difficulties provide an opportunity. Obviously, when one chooses to be the President of a country and has the responsibility of the Presidency of the Union for six months, if one does not like problems or difficulties it is better not to be European and not to be involved in politics. Personally I think that these difficulties are an opportunity. Can you see why? It is because they are an opportunity for us to move beyond our national selfishness and our partisan prejudices.
Allow me to say that, if everything were going well, my appearance before the European Parliament would not necessarily have gone better, because a year from the elections, when you have the wind behind you and everything is going well, everyone is thinking of their partisan or national interests. As I believe that here, in the main, the vast majority of MEPs are Europeans, they are aware of the gravity of the situation. Everyone has to make an effort. I am not sure whether, Mr Schulz and Mr Cohn-Bendit, you would have been as open towards the French Presidency if things had been easier. Personally I think that these difficulties can be an opportunity.
There is one point, Mr Watson, on which I clearly made an error. I should have talked at more length about the European energy policy. There are a number of you here who wear particular T-shirts because you are against a type of power. I respect you. Others have made other choices. However, there is a point that could unite all of us, which is that we need a European energy policy, with transparency on stocks and pooling of resources on solar power, photovoltaic power, biomass power and hydraulic power. Forgive me for not having said it during my initial speech, but defining an energy policy - notwithstanding our differences on nuclear power, notwithstanding those differences - will be a priority for the French Presidency. I do not think that President Barroso will mind me saying this, as it is also his priority. This is something on which we cannot waste any time.
I would also like to say to Mr Watson that I am not protectionist. I never have been and I never will be. However, the Liberals also need to think about something: we are opening up our borders and we have benefited from it. However, at the same time the others cannot ask us to do here what they do not agree to us doing there. China, India, Brazil, Mexico - the big emerging countries - cannot say, 'Open up your borders, reduce your subsidies, but here we will do what we want.' That is not free trade, and that is not a service to give them. Just as loving your country is not nationalism, wanting reciprocity and protection is not protectionism. It is possible to be in favour of free trade and to want to establish a balance in that free trade.
Mr Watson, we will have more to discuss. Some place an emphasis on protection, others on freedom. Perhaps we can meet halfway.
Finally, allow me to congratulate you, Mr Watson. I think that in terms of songs we have the same taste.
(Laughter)
I will pass on your appreciation to the person concerned, and I am sure that she will sign her latest CD for you, Mr Watson. No hard feelings.
(Laughter)
Mr Cohn-Bendit, I have already answered many of your questions. I would like to discuss two subjects. The first one is the issue of students, which is an extremely important matter. Of course Europe needs to open up to training the elites of the whole world. I have even thought for some time that opening up to training the elites of the whole world means welcoming them into our universities and, at the same time, giving them the opportunity of initial professional experience. I am particularly thinking about doctors. However, Mr Cohn-Bendit, we need to be careful not to plunder the elites of the developing world. In France there are, and you should think about this, more Beninese doctors practising than there are in Benin itself. I think that Benin needs its elites. It is not refusing immigration to refuse to plunder the elites of the developing world. We will not exhaust this debate in a few minutes. I am grateful to you for the way in which you mentioned it, but you must understand that it deserves an in-depth debate and not caricatures. It is not a case of generous people on the one hand and heartless people on the other. There are statesmen and women who are going to try to find the best solution.
If you will permit me, I would like to say one thing about the issue of China, which is an extremely serious and extremely difficult issue. I would like to say, Mr Cohn-Bendit, that like everyone here, I heard the emotion in your voice, which is a credit to you, and I would like to say that I share your feelings. I would also like to say to Mr Watson, who asked me to be a team player, that this is exactly what I have done, because as President-in-Office of the Council, I spoke to all the Member States to find out what they thought and whether any of them were opposed to my taking part - I will speak in a moment about the substance; I am speaking first about the form. I would like to say that I received agreement from all the Member States to attend the Olympic opening ceremony. As you know it is a difficult subject, which I think we need to tackle very carefully, as we cannot afford to get it wrong.
However, Mr Watson told me to be 'a team player'. I want you to know that I discussed this with all the Member States. None of them were opposed to my taking part, and currently thirteen of them will be represented at the opening ceremony. This is not a reason, Mr Watson, it is simply a response to the issue of being a team player.
Now, if you will, let us get to the heart of the matter. I understand those who say that Europeans should not attend the Olympic opening ceremony in Beijing. Everyone has the right to have a view on the best way of defending human rights, and I have to respect those who say that we should boycott the ceremony. However, my personal opinion is - and I think that this opinion should be respected, because it is respectable - that it is not by humiliating China that we will make progress on the issue of human rights, but through a frank and direct dialogue. I would even like to say this: I do not think that we can boycott a quarter of humanity. I do not think this is an intelligent or responsible choice for someone who has the responsibility of being the President-in-Office of the Council to say to a quarter of humanity, 'We will not come; we are humiliating you in the eyes of the whole world.' I want to go there and I want to talk.
Regarding the core issue of defending human rights, we are in agreement. Regarding the way in which to defend those human rights, acknowledge that there can be a debate and that the debate will not end with the issue of the Olympic Games. I therefore want to go there, talk about human rights and defend them. I am even going to go further than that, Mr Cohn-Bendit. There are things that I will not say to China, because China should be respected; but there are things that China should not say to the European countries, particularly not to France, because France and the European countries should be respected just as China should be. It is not up to China to fix my schedule and appointments.
In the same way, it is not up to me to fix the schedule and meetings of the Chinese President. I will therefore defend the issue of human rights, and, at the same time, as a head of state, I have to consider something. We always talk about agreements. I would like to challenge this, as for a democratically elected head of state it is not illegitimate to defend the economic interests and jobs of his fellow citizens. I want to talk about something else. China is a permanent member of the Security Council. We need China in order to put an end to the scandal in Darfur, because China is influential in Sudan. We need China in order to isolate Iran, so that neither Iran nor anyone that dares to say that they are going to wipe Israel off the map has access to a nuclear bomb. How can we say to China, 'Help us to establish peace in the world, to ensure stability in the world', and at the same time boycott the country at a time when it is hosting a fundamental event for 1.3 billion inhabitants? That would not be reasonable, it would not be responsible and it would not be worthy of a self-respecting statesman.
(Applause)
Having expressed my respect for the opinions and feelings of Mr Cohn-Bendit, and of everyone in this House who thinks the same way, I would finally like to add this: respect those who, like us, think as I do. Before going, I questioned Mr Watson and Mr Schulz, the Chairman of the Socialist Group, and I think that I can say on his behalf that he is entirely in agreement with the need not to boycott China. He is a socialist, I am not. I questioned Mr Daul, who is entirely in agreement with this.
I would like to say one last thing. Look at what China did in terms of being pragmatic regarding the issue of Hong Kong. Remember, ladies and gentlemen, that it was a very difficult matter. Fifteen years ago, there were demonstrations in Hong Kong. China was able to be pragmatic in resolving the issue of Hong Kong. Look at Macao. China has been able, through dialogue, to resolve the issue of Macao. I am even going to go further. Look at the issue of Taiwan today, where the progress made by President Hu Jintao on Taiwan is remarkable. Five years ago, everyone thought it inevitable that there would be a confrontation between Taiwan and China, which is not the case. Will we move China forward through frank, courageous, direct dialogue, or through humiliation? I have chosen dialogue, frankness and courage.
(Applause)
Mr President, just one minute, out of courtesy to Mr Wurtz. First of all, I would like to say to him that he can be reassured that I am not insulting the unions, but I thank him for pointing out that France can be changed, as is currently happening, without paralysing it. It is an insult to the unions to think that their only use is to paralyse. The unions have a role of social democracy, just as political leaders do. No more and no less. However, what I meant to say is that no one has the right to take users hostage. I am sure that a man as courteous as you, Mr Wurtz, who has never blocked anything, can understand what I am saying.
For the rest, Mr Wurtz, we do not agree, but that does not prevent me from greatly appreciating the way in which you express your disagreement.
Mr de Villiers, I would like to say that I understand your discourse even more given that you indisputably represent a significant political tendency in our country, but also in Europe. I will even say better than this, Mr de Villiers. Personally I do not take your discourse as a discourse against Europe but as a call to build Europe in a different way. Mr de Villiers, I do not want to pit the 'yes' camp against the 'no' camp. I simply want to try to integrate everyone into a different Europe, based around democracy, peace and growth. I noted your reservations, I am aware of them and I will try to respond to them, not with words but with facts.
As for you, Mr Le Pen, as I was listening to you I was saying to myself that for years France had the great misfortune of having the most powerful extreme right wing in Europe. Listening to you, Mr Le Pen, I am very glad that this has come to an end.
(Loud applause)
Mr President, I welcome the President-in-Office of the Council. Firstly, may I thank you, Sir, on behalf of the British Conservative delegation for your hospitality last week and say how much we look forward to working with you to ensure a successful presidency.
We are confident of your energy and your commitment and, having read a very good book recently, we are confident of your vision. I refer, of course, to your own book Témoignage. For those colleagues who have not yet had the benefit of reading this remarkable work, may I suggest that you do so and, in particular, I recommend that you open the book on page 146. There you describe the follies of the 35-hour week and you describe the benefits: to use the UMP slogan, 'travailler plus pour gagner plus'. You go on to say: 'Rather than the uniform and rigid policy of the 35 hours and the guillotine of retirement at 60, I think our fellow citizens expect a policy of free choice which permits those that wish to earn more to work more and for everyone to regulate their own working hours according to their lifestyle.'
President-in-Office, you have got it in one! That is the true social Europe. It is not for governments to force people to work more or compel them to work less, but it is for governments to enable people to work more if people choose to work more.
Your party is about freedom; your party is about choice, and that is what the British Conservative Party is about as well. So, if these principles guide your presidency, we shall be alongside you all the way. When the Working Time Directive is revised, we shall be on the side of freedom and choice; when the Temporary Workers Directive is reviewed, we shall, again, be on the side of freedom and choice.
Finally, President-in-Office, let me say that our parties should not just be about enabling free choice; they are also about respecting the people's choice once the people have freely chosen. Therefore, I urge you to respect the choice of the people of Ireland in their recent referendum. I urge you to regard their decision not as a problem to be addressed but as an opportunity to be grasped - an opportunity for Europe to reconnect with its people. This will, of course, take much work with you and your colleagues on the Council. But as you yourself have said: travailler plus pour gagner plus.
(FR) Mr President, I am a French and European socialist. This means that in Paris, I am not one of your supporters, but in Strasbourg, I am not entirely one of your opponents, especially when I see you surrounded by two social democrats. Even if my President is in the wrong in my country, he is still my President. I therefore wish the French Presidency, and therefore the European Presidency, success.
Since the start I have relaxed while observing you, because I understand your desire to be in the French Parliament. What I am seeing is a head of state, certainly, but also a somewhat frank Prime Minister. Regarding the social chapter and your priorities, I think that a distinction needs to be made. There are indeed matters that need to remain national. I am thinking about pensions. However, for everything that affects employment, such as a single market, a single currency and free movement, we need to aim at harmonising towards the best that we have.
A distinction therefore needs to be made. I would like to add that, in this chapter, I would have liked you to put considerable effort into establishing a framework directive for public services. You did it for restaurateurs, and it needs to be done for public services.
Finally, I do not think that the European crisis is only social and democratic. I think that it is also an identity crisis. From the point when peace was obtained, freedom won and democracy established, the world as it is has made it difficult for many of our citizens to see and understand the meaning of the history of the Union.
That is why matters such as culture, education, the mobility of artists, young people, students and twinning, all of those things are fundamental, because European consciousness can no longer be taken for granted. It will build itself up, and I think that these subjects need to pervade the French Presidency.
Finally, obviously we are going to judge you on six months. For a French person that is fine, because in France that is a long time, as you know. So in December we will have the results. What is certain is that the Treaty will definitely not have been ratified. You wanted a simplified treaty, and you have a complicated situation, so get yourself out of it!
I would like to conclude with a phrase that I have borrowed from a Polish writer, which says this Mr President, if you will allow me, 'Being French means taking into consideration something other than France.' That is the reputation we have, and perhaps you have too a little bit, Mr President.
Mr President, I would like to sincerely apologise to Cristiana Muscardini because I got so carried away by my enthusiasm that Mr Poignant so kindly highlighted that I forgot to respond to you and say how much we will need your group.
I am aware of who is part of it, and I know that you are among those who love Europe, and that there are MEPs who equally love their nations. Mrs Muscardini, you can be sure that I will take your remarks fully into consideration, and that during the next six months I will try, along with the European institutions, to build a Europe that responds to your concerns.
So, you are the one who has shown - proving Mr Poignant right - that I am forgetful of how overrated my reputation is.
(FR) Mr President, a few weeks ago Ireland said 'no', and I think that, as we all know, this illustrates the increasing split between European citizens.
This 'no' should obviously not be underestimated, and I think that, on the contrary, it should force all political leaders to take into account the expectations and concerns of the people and try to provide answers to them, whatever treaty is in force. It is not the case that if we had the Lisbon Treaty tomorrow everything would disappear with a wave of a magic wand.
The French Presidency has chosen to focus on four areas, which is obviously very helpful, especially regarding climate change. However, during this time of deep crisis, a financial and food crisis, an explosion in the price of raw materials, and increasingly scarce and increasingly expensive oil, I think that what the people are expecting is not only a matter of issues, but also a matter of vision; what the people are expecting is a matter of prospects.
Right now I would like to suggest three avenues for reflection. The first concerns the fundamental, essential issue of our identity. I believe, I have a deep conviction, that there is a European model, that there is a European blueprint for society. This European model is economic, sustainable and also social. This European model, for example, seeks to combat the growing inequalities. There is, therefore, a European model, and we should be proud of it, we should assert it, carry it, take it up, defend it and protect it. That is the first avenue.
Then there is a second avenue for reflection. I think that we need a new vision for the organisation of the world. In saying that, I am thinking particularly of Africa. I am thinking of the issue of agricultural products; I think we should stop subsidising exports of our agricultural products and instead work towards Africa being self-sufficient in terms of food and energy. This is the new revolution that we need in order to have a fairer world in the future.
(Applause)
Finally, I believe, and we should never stop reminding ourselves of this, that there are European values that we should never renounce: they are called democracy and human rights, and they are valid for us in Europe, and will be valid in the future of the Union for the Mediterranean, where it will not be about doing business above all while neglecting human rights. The issue of human rights is essential for the coming decades; it is the deep-seated identity of Europe and deserves to be defended.
Mr President, these are some of the questions that I feel are before us; they concern fundamental matters, in other words, the vision and the deeper meaning that we must and want to give to Europe. These questions are not only a matter of politics, but also a matter of conscience.
Mr President, I would like to welcome President Sarkozy again to Strasbourg and to congratulate him on engaging with Parliament, for being real with regard to ideas, even though he knew there would not be general agreement across the House with regard to those ideas.
For too long we have been hoisted with the petard of failed ideologies of the past, the failure to look to the new frontiers which come before us and to meet those challenges head on. We have played safe by falling back into the comfort zone of either past imperialistic ideals or post-fascist commands or even, dare I say it, new 20th-century thinking with regard to human life and human rights.
Because the complexity of the world today is very different and far more varied than what can be offered by any one single ideology or any one single plan. And rightly you mention the importance of engaging with other governments around the world: with China to solve the problem of Chad and of Sudan, ensuring that the problems with regard to Africa and the developing world are met head on.
We are already commemorating today the lives of seven peacekeepers in Sudan who have lost their lives under a United Nations mandate, simply because of a failure of governments to intervene properly and put pressure on the authorities in Chad and in Sudan to protect the lives of refugees and asylum seekers.
It is all very well to speak woolly words here in Parliament about the importance of immigration and allowing the free movement of people. It is better if we allow people to stay at home. I come from Ireland, a nation that had to export 12 million of its people over a hundred years. None of them wanted to leave Ireland. They were forced to leave Ireland. If we give people the opportunity to remain in their own countries, give them support through the mechanisms of the policies that we set up, whether in trade or other areas, then we can do it.
Finally, Mr President-in-Office, you spoke earlier about how you felt the legitimacy of your position in bringing the ratification of the Lisbon Treaty before the parliament was the only way to do it. I agree with you. That is right for France. But equally legitimate is the right to have a referendum and that should always be protected. It is not an either/or. There are problems and difficulties with regard to the result in Ireland, but that is not just a problem with regard to Ireland's relationship with Europe. It is reflective of a deeper malaise for the people and Europe.
(FR) Mr President, right now I would like to ask you about the position of the French Presidency regarding linguistic diversity. Diversity is a founding principle of Europe. All the languages in the world are part of humanity's heritage, and it is the duty of public institutions to take action to protect them.
(ES) Mr President, the Council conclusions of 22 May on multilingualism invited the Commission to draw up a detailed framework on this subject, which it has announced that it will do by the autumn.
What will the position and actions of the French Presidency be regarding the multilingualism policy? What is the Presidency's position going to be and what role does it intend to give to the non official EU languages, which are also called 'regional' and 'minority' languages?
Because, Mr President, as we await the vote in the French Senate next week, France is currently a very bad example to all those of us who believe that linguistic diversity is a common heritage of all Europeans.
(The speaker continued his speech in Basque)
Mr President, I should like to reply to Mr Sarkozy. You are a very good orator, Mr Sarkozy, but I am not so sure that you are that good a listener. This presidency programme that you have unveiled this morning shows that you want a European Union that controls literally every single aspect of our lives, everything from a common immigration policy through to how we run our hospitals and our football clubs.
I also took it from your comments that you want us to be very isolated from the rest of the world, that if people do not have the same standards as us we are not going to trade with them. But worst of all, it is the sheer arrogance of saying that you know best when it comes to the European project. You are showing contempt, not just for the Irish people, but for the very concept of democracy which you say you are a champion of.
You said the Polish President must keep his word, that he must ratify the Treaty because that was his agreement. Well, the Irish people have spoken. Will you respect the Irish vote? Will you keep your side of that bargain which says this Treaty is dead? I do not think that you get it, do you? The peoples of Europe do not want deeper political integration. That is why in France they said 'no', and in Holland they said 'no', and in Ireland they said 'no', and if we had a vote in Britain an overwhelming majority of us would have said 'no'.
What price democracy, Mr Sarkozy? You are going to Dublin on 21 July. Please do not try to do with them as you did in France and try to bypass a second referendum, try to get them to change the rules and to ratify this Treaty through the back door. That would be showing utter contempt for democracy. Please do not do it.
(FR) Mr President, President-in-Office of the Council, in order to meet our expectations and those of our fellow citizens, the Council that you preside over and Parliament must demonstrate a clear, understandable and concrete political will. Your presence at the head of the Council is already a guarantee of determination. In this respect, we have all seen, here in Strasbourg and in Brussels, the quality of preparation for this six-month Presidency, and the extent to which the members of the French Government make themselves available.
The priorities that you have just set out are the right ones to respond to the concerns of EU citizens. In the same way, the other challenges that you raised, including the economic governance of the euro area in response to the explosion of global prices of raw materials and hydrocarbons, or the creation of an area of stability and prosperity in the Mediterranean Basin, are entirely representative of your commitment to a European Union that is more reactive to problems and more attentive to its population.
In response to public opinion, where there are doubts and people sometimes give in to the temptation to withdraw to national level in order to solve problems, it is more important than ever to point out that our continent has a considerable number of assets and is still one of the rare areas of stability in a world that is increasingly unpredictable. The European Union should seek to demonstrate that it does not undergo globalisation without protecting its people, and I welcome your commitment to proving that.
Finally, as the Union is going through a significant crisis of confidence, we sincerely want the French Presidency to bring an end to the more than fifteen years of efforts to reform the functioning of the enlarged Europe. We need the Lisbon Treaty to come into force as soon as possible, which you have strongly affirmed. We all have confidence in you to negotiate with our Irish friends and to convince the few Member States that are still hesitating to ratify it and to do so once and for all.
Mr President, you said last weekend that you were not ready to put your European flag back in your pocket, and indeed we have seen that you have raised it under the Arc de Triomphe next to the French flag. We interpret this symbolic gesture as proof of your determination to act in the service of the Community, and we thank you, Mr President.
Mr President, may I just address the President-in-Office and say that I am Rasmussen I, not to be confused with Rasmussen II, but I want to assure you of one thing. You talk wisely about the new Lisbon Treaty, and I say to Mr Farage that he has forgotten the Danish case. We voted 'no' to Maastricht but we voted 'yes' to the Edinburgh agreement and we would never ever dream of saying that because we voted 'no' in the first instance we will block the rest of Europe. We would never say that. Mr Farage is wrong: this is not democracy.
I want just to assure you, Mr President-in-Office, and assure France, that we found the solution for Denmark and we will find a solution for the Irish people.
My second point is this: I have an appeal to you on behalf of the European Social Democratic Party and all my colleagues and leaders and political family. My appeal is that you should add one more priority to your four priorities. My priority - and I hope it will be yours, I know it is yours - is about jobs, is about growth, is about sustainability. You said - and I was so happy to hear you say it - 'We need better regulation of the financial markets'. I could not agree with you more. We are just working right now in this very Parliament on getting a report through and I hope - and I appeal to my colleagues in the PPE-DE and ALDE Groups - that we can deliver to the French presidency a wise report on better regulation.
I am talking about transparency. I am talking about better regulation on fairness, bonuses and stock options and all the rest you talked so wisely about. I am talking about accountability, responsibility, to ensure that the financial market is a long-term patient financing power to our long-term investment needs for more jobs and better jobs.
Connected to that is another idea for you. You are right in saying that we are losing growth right now, we are losing jobs right now, especially in the UK, in Spain but also in France. Why do we not take a new initiative for growth, a new coordinated investment action? Imagine the following scenario: if we invest just one per cent more together in education, in structure, in all relevant issues, within the next four years we will get at least 10 million jobs in addition to what we now have. Imagine what we could do together.
You said that sport is more than the market economy. I would add: I agree, and that goes for the whole of Europe. Europe is more than the market economy. It is about jobs and people. Let us care about them. I wish the French presidency every success.
(FR) Mr President, you said 'France cannot pass judgment on the Irish "no”'.
(DE) I agree. The Irish 'no' must be respected. The Irish people are fully within their rights to vote as they have done. However, all the other countries in Europe also have the right to proceed along the road to a more democratic, more transparent Europe that is more capable of taking action. The Treaty of Lisbon is a step in this direction. Therefore I welcome the fact that ratification is being continued. However, I also think - and here I do not share your view, I disagree - that it would be good to speak openly about the fact that a multi-speed Europe already exists. Think of the euro, the Schengen Agreement, the Charter of Fundamental Rights and many other areas. The sensitivities and wishes of the Member States of the EU are reflected in their choice of different speeds for things that they undertake together.
A multi-speed Europe makes it possible for countries that want to do more together to do so, for it is important that we maintain the voluntary principle in Europe. It is important that the countries who want to do something together do so voluntarily and that all countries have the option of joining in at any time. No country should be forced into a greater degree of solidarity.
A multi-speed Europe also makes it easier to continue accession negotiations. I believe it is wrong for Croatia and Turkey to be punished because the majority of Irish people voted no.
Mr President-in-Office, you are quite rightly proud that your country is the home of human rights. Human rights are timeless; they are universal. The Olympic Games are a sporting event, not a political event. Therefore, I believe it is wrong for you to want to go to China for the opening ceremony, and I am glad that the President of the European Parliament, Mr Pöttering, will not be going to China.
Mr President-in-Office, let me say in closing that you found on your seat a greeting from many of my female fellow Members - a rose and a letter. The letter asks you to play your part in getting more women to the top of the European Union. Women are pinning their hopes on you as a 'ladies' man'. Please allow me to add one more request: as a democratically elected representative, I hope that you will support us in ensuring that this European Parliament is able to take an independent decision about where it is based.
(PL) Mr President, President-in-Office of the Council, first of all I would like to offer you my sincere congratulations on taking over the Presidency of the European Union. This will not be an easy presidency. It coincides with a difficult period, but of course I wish you success. Ireland has rejected the Treaty of Lisbon. We cannot rule out the possibility that Ireland will change its mind in the future, but it is definitely not acceptable to try to influence the Irish decision by means of threats, just as the French and the Dutch were not threatened when they rejected the Treaty three years ago and set today's problems in motion. EU countries must not be divided into better and worse. I therefore thank you for saying today that none of the 27 Member States can be excluded from the European family, as the lady who spoke before me, Mrs Koch-Mehrin, might perhaps have liked to do.
Mr President, I would also like to take this opportunity to thank you for the recent opening-up of the job market in France to Poles, among others. We had waited some time for this to happen - a lot longer than in other countries, but better late than never.
One thing I missed hearing in today's speech was any reference to our largest European neighbour, Ukraine. I nevertheless hope that the summit planned for 9 September 2008 in Evian will bring us significantly closer to the signing of an association agreement with Ukraine. After all, just now a clear signal from us is of particular importance to our friends in Ukraine, especially at a time when there are further threats from Russia.
Finally, on behalf of the millions of Europeans who are currently afflicted by ever-increasing costs, I would like to thank you, Mr President, for your efforts towards bringing down VAT on fuel. I would like to hope that during the French Presidency you will succeed in winning other leaders over to this idea, including the Prime Minister of my own country, Poland.
(DE) Mr President, ladies and gentlemen, I should like to pay an explicit compliment to the President-in-Office of the Council. This is the 29th Presidency of the Council that I have experienced, and I must say without reservation that I have never seen such a convincing presentation of a programme and a European idea as this, and I say that in all honesty.
(Applause)
There has been only one other time that a President-in-Office of the Council was received even more warmly, but that was only at the opening. By the end, he had delivered nothing on the agenda. That was the British Prime Minister, Tony Blair. We are sure, President Sarkozy, that you will finish your Council Presidency in six months' time with good results. The way you have explained everything today - the way you have dealt with points put by our Members, the fact that you have familiarised yourself with the dossiers, and that you are not presenting a 'wish list' but a series of priorities backed up by good reasoning - all this gives me hope that you are indeed capable of carrying out your ambitious programme.
If it is a matter of working with you to bring the climate package to completion, you can count on the support of this Parliament. However, I fear it is more likely that there will be further problems within the Council, problems with the responsibility of the Council and of the individual Member States: that the quotas envisaged will not be accepted there. We also agree with you that nuclear energy needs to be represented in this climate package. Here in this Parliament there is a clear majority in favour of the civil use of nuclear energy. Do not let those T-shirts confuse you.
When it comes to Germany and France wanting to take over the leadership of the European Union together in matters of content - not for major declarations of a global political nature - then we are on your side. I must tell you that Mrs Koch-Mehrin was obviously not listening when you explained the reasons behind your position on China. That was a foreign affairs tutorial for this Parliament, and I can only encourage you to remain as consistent and undeviating as you have been in these matters.
(FR) Mr President, President-in-Office of the Council, President of the Commission, 10 nations produce 60% of the global carbon dioxide emissions. These 10 countries include only one European country - Germany. The 27 EU Member States represent only 14% of global emissions. The United States, 17%; Brazil, Russia, India and China have cumulative emissions that exceed one third of the global carbon dioxide emissions. All of this proves that European initiatives to combat climate change will continue to be in vain without comparable efforts from the Americans, the Chinese and the other industrialised nations.
While awaiting such an agreement, Europe must fight against carbon leakage. Currently no large industrial group is making investments in Europe. ArcelorMittal is closing in France but investing in Brazil, Russia, Turkey, India and China. ThyssenKrupp is investing in Brazil; the Austrian Vöest Group is investing in India. In North Africa 10 factories are currently being built to produce floating glass for the European market.
In the absence of a specific commitment from the other industrial States, Europe must show its determination to defend its industrial fabric, its industrial know-how. Imposing sacrifices on European citizens will not serve any purpose if the rest of the world does not follow suit.
(Applause)
(FR) Mr President, President-in-Office of the Council, like the President of the European Parliament, like many other fellow Members, I am a child of the ruins of the Second World War, and I very much appreciate the dedication that you therefore put in your speech, which flouts scepticism. I see scepticism as something that belongs to the spirit of Munich, and it is the acid that dissolves the European will. That is why I very much appreciated the energy that you put into a speech which, as Mrs Lulling just said on television, for example, we found clear, precise, and, I can say without the least affectation, convincing.
The second thing that I would like to say, Mr President, is that of course you are right and this has to be said here. The fears in Europe and the threats to it were certainly largely during its construction in the 1950s, but while the nature of these fears has changed, there are obviously still a great number of them today. That is why there needs to be an absolutely determined response.
I am very happy with the priorities: I will say that frankly, because they are real, and in particular the immigration policy which will be conducted by your Minister, Mr Hortefeux, our former fellow Member. Two years ago I had the honour of representing the European Parliament at the Euro-African Conference in Rabat. For the first time it brought together the countries that had the same responsibilities, whether as countries of origin, transit, or reception of immigrants, and, as Mr Watson said a moment ago, I think that it is very important, especially - and why not? - through the structure of the Union for the Mediterranean, to have a generous policy of proximity and surveillance.
Finally, one last thing, Mr President, do not forget that the reason that Europe has a unique influence throughout the world is because it is a cradle of culture; because it is culture that cements our differences; because culture is the platform for our political systems, and that is why we are viewed in a completely different way. Your energy will probably also be needed if there is to be determination in this field of culture too.
(CS) Mr President, I should first of all like to show my appreciation for the fact that France has opened up its labour market to new Member States from 1 July and thus removed one of the last barriers between the old and new Member States. I only hope that Mrs Merkel will follow this example. France, the Czech Republic and Sweden have together prepared an 18-month presidency programme and I am pleased that this prioritises the issue of energy, which is absolutely key, and also the issue of reforming the common agricultural policy, because this relates to the financial framework after 2013 and thus to what money is going to be available to us in the future. I appreciate the fact that France wants to resolve these current issues and problems, because this is what worries and interests people.
On institutional matters, I am speaking not as a member of the PPE, but as a member of the DE, so it is probably no surprise that we shall not be in complete agreement here. I believe that we cannot stand before the Lisbon Treaty like a rabbit caught in headlights. It is not the end of the world and we do not wish to create an atmosphere of crisis, so the situation must be resolved calmly, without any political pressure, without any legal tricks and in accordance with our own rules. These rules state that no treaty can enter into force without unanimous agreement and we do not have such agreement at present. I do not believe that it is impossible to expand further without the Lisbon Treaty. I believe that Croatia at least can be accepted into the European Union without the Lisbon Treaty. Similarly I do not believe that we have to make a choice between Nice or Lisbon. We certainly have several options and we must be able to look at them soberly and without hysteria and to resolve the situation. In any case, Mr President, I wish you great success in your leadership of the European Union.
(IT) Mr President, ladies and gentlemen, we have followed the Union for the Mediterranean initiative, on which next Sunday's summit in Paris will focus and we hope that the initiative is successful.
I would like to clarify a few things, however. This initiative aims to reinforce the multilateral Euro-Mediterranean dimension. I believe this is right and that we should go in this direction. I think that if there is a policy that needs a critical appraisal, however, it is the neighbourhood with the southern countries, because the neighbourhood policy actually brings countries into competition with one another that are very divided. So we need to work on integration between these countries and between them and Europe, and channel resources into that as well.
I will tell you this openly, President-in-Office of the Council, that we really did not appreciate - and I am saying this to President Barroso as well - your stopping funding for the Audiovisuel Méditerranée programme, which was the only cultural co-production instrument. You have said that there is a European cultural exception but I would add, Mr President, that there is a Euro-Mediterranean cultural exception. If you consider the world's top twenty intellectuals, in the top ten you will find many from the Muslim culture and a great many Euro-Mediterranean ones.
So let us help one another to put in place effective policies to change the lives of many people in these countries, especially young people and women, who place hope in Europe. We do not need good students: we need to change the reality of this relationship and Parliament is very ready to cooperate with your Presidency if you intend to move in that direction.
(ES) Mr President, the priorities of the French EU Presidency are realistic priorities that in my opinion are sufficiently capable of responding to what Mr Durão Barroso, the President of the Commission, was saying, to the criticisms that Europe is impotent and incapable of responding to the daily concerns of our citizens: the constitutional problem, food and energy prices, the Europe of defence, and immigration.
Today, the death of an immigrant in a refrigerated lorry in the Channel Tunnel, or thrown overboard from a patera boat heading for the Canaries - as happened just a few hours ago - is one of the greatest contemporary tragedies. It is a serious and urgent problem and the European Union needs to come up with an adequate response.
The Chairman of the Group of the European People's Party (Christian Democrats) and European Democrats, Mr Daul, spoke of the need to mobilise political will and I think that this Presidency has absolutely no shortage of political will.
However, Mr President, political will is necessary, but not sufficient: circumstances also count, and even if they are passing, short-term or temporary, while they exist they affect us and place limitations on us, and I welcome the fact that President Sarkozy said that we need to convert circumstances into opportunities.
I regret the fact that Mr Schulz is not here with us now, because when he talked about sport it brought to mind a particular circumstance. I would like the yellow jersey to be Spanish once again, as was the case in the first stage of the Tour de France.
You are right, though, President-in-Office, that there does need to be a European dimension to sport, and several MEPs have asked me to pass a request on to you to consider whether it would be appropriate for the French sportsmen and women who are going to take part in the Olympic Games, which we have discussed here today, to wear an EU emblem next to the national flag, so that other Member States can voluntarily join in such an initiative.
President-in-Office, we hope that the French Presidency will be capable of joining forces and forging consensuses so that, as you proposed, the European Union can move forward decisively under your Presidency.
(FR) Mr President, President-in-Office of the Council, you wanted to place your Presidency under the aegis of the Europe that protects, and I think that there is indeed a very high expectation among European citizens. However, this is why there is a contradiction here - and you understood the key message from the Socialist Group in the European Parliament - with the fact that the social dimension of European integration has not been given the status of one of the four main priorities of your Presidency.
Indeed, as we have seen in recent referendums, people are questioned regarding the institutions and the treaties, but in fact they respond on the basis of the progress of European integration, and finally on Europe's policies. I think that the imbalance that has been created in recent years between the progress of economic integration - which has been pursued and this is a good thing - and the stagnation of the social dimension, is also behind this disenchantment among the people of the Union, this disaffection towards the European institutions.
This is why the problem is not saying that Europe should get involved with all social matters, but rather that as soon as there is a single market, including a single employment market, there need to be common rules for combating disparities, which otherwise lead to social dumping, and to ensure that convergence elements are focused upwards, towards the best, rather than dragging social situations downwards.
The Commission has just published a social agenda, but if the Council does not commit to some concrete issues - you talked about a concrete Europe - to strengthen the powers of the European works committees, to protect temporary workers, to improve the Directive on the posting of workers so that - and this needs to be added - there is a Directive on the protection of public services and social services in the general interest, then there will not be a response to this need for protection.
One of your priorities is the Europe of immigration, but the Europe of immigration cannot be reduced to a Europe of expulsions. This is why we need to add to this a pact for integration, which we talked about with Mr Hortefeux - and a pact for development. You have just come from the G8; Europe and some of the Member States, including France, were accused of not fulfilling their commitments in terms of public aid for development. Ensure that during your Presidency this commitment of moving towards 0.7% of GDP is fulfilled, which will be more effective than the disgraceful 'return directive' in contributing towards managing international immigration more effectively.
(PL) Mr President, President-in-Office of the Council, President of the Commission, I agree with the President-in-Office. This is a difficult moment for Europe. Each of us feels this personally, including me. When I was responsible for the negotiations on my country's accession to the European Union, I did everything I could to make sure that future European cooperation turned out well. I would also like to emphasise that today, happily, there is no problem with Polish support for the EU and for the Treaty. A considerable majority in the Polish Parliament voted in favour of the Treaty, and almost 80% of Poles are in favour of EU membership.
I support the assessment by the President-in-Office. We must act for and on behalf of our citizens. The priority for us politicians is an energy and climate package, but we must do all we can to ensure that its implementation does not hit Europeans with high prices and loss of competitiveness for our economy. This package needs to be adopted pretty quickly, but it would be a bad thing if speed came first and deliberation second. Our package should be the proof of our leadership in the battle against global warming. I agree that we need this, first in Poznań and later in Copenhagen; but this package will not serve as an example to anyone. No-one will follow it if the European economy loses out in its implementation. I am therefore glad that you see these hazards, President-in-Office, and that you believe that the principles of emissions trading - because that is mainly what this is about - will be restructured in good faith. We do have experience. The REACH Regulation was amended significantly in Parliament with the involvement of the Council and the Commission, to the benefit of all. We can go down that same route.
President-in-Office, may I congratulate you on taking up the reins in Europe. I wish you success in the two most important matters for the next six months: the Treaty, and the energy and climate package.
(FR) Mr President, President-in-Office of the Council, you will have to take the bull of doubt regarding Lisbon by the horns; France already has a great deal of experience in the art of sometimes moving European integration forwards and sometimes moving it backwards. I ask you to find a solution for the Irish, while respecting the will of the overwhelming majority of Europeans, which also counts.
I would also like to say that, from a social point of view, in the Lisbon Treaty there is the Charter of Fundamental Rights, there is the European social model. So for example, more than a million signatures have already been collected from disabled Europeans, who represent one in four households and are in favour of the Treaty because it eliminates secular discrimination. You therefore have support behind you to move forward and to integrate the social model.
Regarding immigration, you addressed the left, but you will also recognise that left-wing governments have had ideas that have enabled you to prepare a less closed and more progressive package, which I think Parliament can improve further, but we need to work relentlessly on this issue.
Also, Mr President - and this is directly connected with immigration - you talked about the CAP, but you did not mention Doha; it is nevertheless important for the united Europe to be able to find a solution and respond to the Millennium Goals, because it is all the same package; it is about exploiting our economic capacity in order to move all of humanity forwards.
(IT) Mr President, President-in-Office of the Council, ladies and gentlemen, as Head of the Italian delegation of the Group of the European People's Party (Christian Democrats) and European Democrats, I am pleased that you have taken over the helm of Europe and I am pleased at what you have said. You radiate enthusiasm and pride. You believe in and make people believe in an institution, Europe, which has many problems and really needs wise, enlightened and aware leaders, which is what you have shown yourself to be.
Italy has always enjoyed strong cultural and social ties with France: two countries that have made major sacrifices to found and build Europe, which all its members now have the duty to develop. Anyone working in this institution knows how many difficulties may be encountered in moving forward with the process of development and integration, because this process has to be built between people of differing histories, cultures, social status and traditions. The politically opportunistic positions expressed just now by Mr Schulz about the present highly popular Italian Government certainly do not help. However, it is a process that must be moved forward despite the disappointments that it sometimes involves.
The Lisbon Treaty, an excellent treaty, is on the back burner and it will require a lot of goodwill to bring it back, if we are avoid marginalising those who have not understood it. However, I do agree with what you said: before any further enlargement, we need to define new rules but without leaving Ireland out on a limb. The wave of immigration into Europe, especially into certain Member States, and mainly my own country and those in the Mediterranean area, must be regulated and viewed as a common problem rather than a reason to make distinctions or actually exploit the situation by penalising countries that are already making so many sacrifices. The people of our countries must be safeguarded and integration must be built on a reasonable basis.
President-in-Office, the Italian Government and people are watching your mandate attentively and trustingly, in the certainty that the history and social standing that you represent today will inject hope and development into Europe.
(HU) Three things - as the only speaker from the eastern side of the Berlin Wall. I am disappointed that equal opportunities were left out of the President's speech. Fortunately, President-in-Office, we women from the seven political parties have accurately described what we want in a letter: it's the flower, it's our flower for you, dear President.
Firstly, I welcome the efforts of the French Presidency at European level in the interests of social equality between genders, but at the same time it seems contradictory that the local institutions dealing with equal opportunities are being closed down. Is policy other than what France is applying recommended at European level?
Two: the President has informed French citizens that 350 000 childcare places will be created over the next 5 years. This is an important measure, since it provides an equal opportunity for men and women in the labour market and an opportunity for them to combine their working and family lives. Good quality, affordability and accessibility for everyone are essential for this, since it is an instrument for equal opportunities and integration.
On the subject of family life, does he feel that women will be capable of combing their working and family activities if they work 65 hours a week? Women are more defenceless in the workplace and are generally not members of professional organisations.
Yes, we need a common European immigration policy, but it must discuss the rights and obligations of citizens and immigrants. Migration policy must be supplemented with the integration policy of the reception nationality. Thank you very much.
(EL) Mr President, I would like to address the President-in-Office of the Council to say: I was looking forward to your speech today with particular interest. Your position today has convinced me that you will make waves during the six months of your Presidency.
The whole world is faced with one of the gravest economic crises in recent decades, but Europe is also facing its own crises.
It is obvious that today the Europe of 27 cannot operate according to the rules of the Europe of 15. This is the institutional crisis that Europe is going through. It is also obvious that today some Member States do not want political unification for Europe, and do not want our predecessors' vision to be realised. This is a crisis of identity. The institutional crisis will be solved, but how can the identity crisis be solved?
I am afraid there is only one solution: the Member States that want political harmonisation should advance, and the Member States that see Europe only as an economic union should stay behind. Indeed, I am afraid that if we do not go ahead with this solution, Europe will at some point cease to be a player on the international chessboard.
Crises can lead to great leaps forward, but only if the necessary courage is there. I believe you have both vision and courage. Be courageous!
(DE) Mr President, Mr President-in-Office of the Council, your basic orientation has my full support. I believe you are the right President-in-Office at an extremely sensitive time, with the necessary sensitivity to people's concerns and the determination to lead and reconcile. When you were answering the questions, you did not pass the buck, and you called a spade a spade. You do not run away, but face up to things.
I should particularly like to emphasise your strong commitment to parliamentary democracy. This commitment is particularly important in these times because, in several Member States - including my home country, Austria - we have been experiencing the playing off of direct democracy against parliamentary democracy and thus the incapacitation in European matters of parliaments in parliamentary democracies. Let us stand together for parliamentary democracy and against its incapacitation.
(Applause)
It is also important to me that you have directly addressed the cowardice or, it could be said, the double standards, of many governments and members of governments in relation to their shared European responsibilities, as these double standards are one of the main causes of the lack of trust and mutual finger-pointing to which we must put a stop. We do not require everyone to be bolder, but we do require everyone to be honest and principled.
I should like to touch on three more issues. The first is your position on the Treaty. You are not like a rabbit caught in the headlights, you are not waiting for Ireland, but are continuing the ratification process whilst approaching Ireland. I firmly believe that we shall come to an arrangement with Ireland only after all the other 26 Member States have ratified the Treaty.
However, we must not leave Croatia out on its own. I welcome your commitment to opening all the chapters by the end of the year. We also need a timetable for Macedonia. I would ask the Council to also take a decision on the Small Business Act at its December Summit, as the main competences lie with the Member States. We need legal binding and not just another public political statement.
(PL) Mr President, I have some good news from Poland. Today, Mr President, a debate is being held in the Polish Parliament that will culminate in a resolution urging the Polish President to fulfil his constitutional duty and sign the Treaty of Lisbon. This is the will of the Polish people, 80% of whom support the European Union and are very happy to be a member. Show me another state in which support for the EU is so high. This is a signal that Poland will discharge its obligations with regard to the Treaty.
On another subject: I have a request for you, Mr President. Could you see your way to putting the situation of children in the European Union on the agenda and appointing an ombudsman, an attorney for children's affairs, on the model of the European Human Rights Ombudsman? We would like the Council to come to an agreement and accept this institution that Europe is so in need of.
(DE) Mr President, ladies and gentlemen, if I were to summarise this morning's debate, I would say that it is good that France holds the Presidency at this time, and good that you, President Sarkozy, occupy the position of President-in-Office of the Council. This has been a good day for Europe and for this Parliament, as for the first time in a long time we again have before us somebody who speaks for Europe with passion, not just with good arguments. Perhaps that is just what we need to win over the Irish and to win back our citizens: passion and good judgement, and good judgement includes Europe confining itself to certain limits.
I should like to give you the 'secret of success': we need not only the Treaty in Ireland, but also a new culture of subsidiarity. We need boundaries for Europe in relation to the rest of the world, but we also need boundaries within Europe. A new culture of subsidiarity will bring renewed approval to Europe; I am in total agreement with President Barroso on that. Good luck, President Sarkozy.
Mr President, I welcome President Sarkozy to the European Parliament. I certainly appreciated his considered and well-argued contribution.
As an Irish member I will also welcome him when he visits Ireland as President of the EU, as a President who is taking practical steps to improve the lives of citizens. That was clear from his priorities.
I also appreciate his comments on food security and about finding a balance when imposing regulations and restrictions on our own businesses and farmers. As he said himself, protecting without protectionism.
I could hear in his presentation and in his voice his commitment to Europe. I and very many Irish people share that commitment. He spoke about overcoming our difficulties. That will take time and a willingness to compromise on all sides. There can be no deadlines.
As somebody who canvassed for a 'yes' vote, I know he will agree with me when I say that an Irish 'no' is just as legitimate as a French, Dutch or Danish 'no'. It must be given the same respect, then we can move forward. We can make progress. I look forward to that, and I wish him well in his presidency.
(FR) Mr President, President-in-Office of the Council, the French Presidency has just set out its objectives, and I wish it success. The ultimate objective that is before you is to strengthen the European Union and its power to act. With this in mind, the non-ratification of the Lisbon Treaty would be a missed opportunity. Europe needs France, especially at this difficult time; it needs the France that was converted, with you, President Sarkozy, after the French referendum.
It is not Poland, unfortunately, that is taking Europe forward today, but one day it will be, and I believe it will be soon. I hope for you that the French Presidency, with its policies of European integration, of desired immigration, of enlargement to the Balkans, and not necessarily to Turkey, will give Europeans back their confidence in and their taste for Europe.
Mr President, it took Ireland 700 years to get the British out of the Republic of Ireland and I have to sit here time and again listening to people we threw out telling us what we should be doing in Ireland. I think it is a little bit too much. Please let a decision in the Republic of Ireland be made by the people of the Republic of Ireland.
Secondly, I should like to say to the President of the French Republic: if you want to change the people of Ireland's opinion, bring Mr Le Pen with you. That will be enough to change the opinion of the people of the Republic of Ireland.
I was director of elections for Fine Gael, which is part of the European People's Party, for four European referendums: the Single European Act, the Maastricht Treaty, the Amsterdam Treaty and the Lisbon Treaty, and I want to say to you that the Lisbon Treaty was lost for a variety of reasons. People did not understand it; the Government has been in power since 1994; politicians are appearing at tribunals of enquiry; the main government and opposition parties - the political establishment - wanted it passed. There were fears concerning defence and conscription, abortion and euthanasia - accompanied by syringes circulated by Members of this House - taxation, jobs, immigration. Much of this was led by the extremes on the right and on the left.
I would just say this to the President-in-Office. Please prepare for your visit to Ireland. If it is important that you help change the situation in Ireland, please come prepared and come prepared to listen. You will be very welcome, but it is complex and it will take some time to resolve what is a difficult situation.
(FR) Mr President, Europeans are placing a great deal of hope in the French Presidency, and this hope needs to be well managed. The Presidency needs to avoid fuelling both unrealistic dreams and unreasonable fears, including in the neighbouring and candidate countries.
With regard to the Lisbon Treaty, there is not enough diplomatic encouragement for ratification. The Presidency needs to help to draw up an exit or safeguarding strategy in case things go wrong. In order to avoid the worst, we need to show from the outset that we are prepared to face the worst.
I would like to conclude with a few words on the dangerous phenomenon of the re-nationalisation of Europe. National-populism is the most alarming expression of this phenomenon, and is also behind the propaganda in favour of the Irish 'no', the racist xenophobia in Italy, but also the rhetoric on the national nature of social policies. Either Europe will be social or it will collapse. I hope that the French Presidency will be sensitive to this side of things.
I am sorry, but I cannot take any more speakers. We have already gone well over time. I am very grateful to President Sarkozy and of course also to President Barroso for giving us their time today. Therefore I should like to finish by giving the floor first to President Barroso and then to President Sarkozy.
Mr President, I will start by very briefly echoing the congratulations expressed by the vast majority of MEPs who have taken the floor: congratulations on the conviction, enthusiasm, energy and political will that President Sarkozy has expressed here today, which I am sure he and his ministers and colleagues will demonstrate throughout the French Presidency.
I would like to say that this is not at all a surprise to me. I was entirely convinced that it was very good news that France was to take on the responsibility of the Presidency of the Council during this particularly difficult period. Of course, President Sarkozy and all of us would have preferred the horizon to be clearer from an institutional point of view, but I think that it is precisely during these difficult times that we can see the political capacity and measure the full importance of a strong political will.
I am in favour of this democratic political debate. I have said many times that we need to acknowledge politically the differences and multiple points of view that exist, for example here in Parliament. We need to know how to express these differences because Europe is different from a national political system. In our democratic national systems, each time that there is a political discussion, even sometimes one that is very polarised, we do not call into question the very legitimacy of the State, while very often in Europe when those of us who are for Europe strongly express these objections, we have to confront those who are against Europe and who explore all sorts of populisms in order to damage our institutions and compromise this great project of peace and solidarity that is the European project.
(Applause)
This is why we really need to be able to express all these points of view, but while strengthening the pro-Europe camp during this particularly difficult time. Let us be clear, we have the European elections in June 2009. If the different European political forces and European institutions do not work hand in hand with a constructive position, we will be giving arguments to those who, at the extremes, want to exploit populism, xenophobia and nationalism by establishing a connection between nationalism and homeland, which is an error. Moreover, I often quote a great French author, who said that 'Patriotism is love for one's own people; nationalism is hatred of others.'
We can love our homeland and, at the same time, defend our European project with conviction, as President Sarkozy said just now. I therefore hope that the debate that takes place over the next six months will strengthen the European institutions as well as our project for the Europe of the future.
I am keen to answer a specific question. It is the only specific question that I was asked, and I will of course leave the rest to President Sarkozy, who is in a much better position than me to deal with them. This specific question was from Mrs Napolitano regarding the Euromed cultural programme.
I am keen to inform you that the current programme, the Euromed cultural programme, still has an allocation of EUR 15 million for this year. For 2009-2010 it is true that nothing has been decided yet, but there is a great deal of pressure on external expenditure, and in these cases, what happens, quite frankly, is that the third countries concerned tend to prioritise bilateral cooperation to the detriment of regional budgets. It is therefore an issue that should be discussed with the Euromed countries. Indeed, one of the interesting aspects of France's initiative aimed at creating a Union for the Mediterranean - which, for that matter, I supported from the very start - is that it brings a stronger element of regional cooperation.
Sometimes I am asked what the Union for the Mediterranean adds to the Barcelona process. It is, of course, an element of greater political appropriation, and is also political upgrading, in particular thanks to the biennial summit; but it is also the dimension brought by specific regional projects and, now I also hope, by very specific projects to which we will be able to add a stronger private sector dimension, as we still need more resources.
So this is the specific area in which we are working and, to conclude, I would just like to say: 'Good luck France, and good luck my dear friend President Sarkozy!'.
(Applause)
I would like to thank President Barroso and Vice-President Jacques Barrot for being here for 3 hours without interruption.
Mr President, I would first like to say that I think it is natural, when one has the honour of being the President-in-Office of the Council, to be before Parliament for as many hours as Parliament wishes, not only on the first day of the Presidency, but rather I will say to you, President of the European Parliament, as well as to each of the group chairmen and to the Conference of Presidents, if you want me to come at particular times during the Presidency, I am at Parliament's disposal. You have to play the game of the European institutions.
The European Parliament is at the heart of parliamentary democracy. It is not a question of availability; it is a question of priority. The Presidency needs the European Parliament and is therefore at its disposal.
(Applause)
If the speakers will excuse me, I would like to say a few words to each of them. First of all I would like to say to Mr Bushill-Matthews that I am among those who think that Europe needs the United Kingdom. I have never been one of those Europeans or French people who thought that we should be wary of our British friends. The United Kingdom can bring much more than it believes it can to Europe. The United Kingdom is the gateway to the Anglo-Saxon world, it represents the leading world language and it is economically dynamic, as has been shown in recent years. I would like to say to our British Conservative friends, 'believe that Europe needs you, that you have a place there, and that if the British have one foot in and one foot out, Europe will be weakened'. The United Kingdom is a great nation. It has nothing to fear from Europe, and Europe has a great deal to expect from the United Kingdom.
To Mr Poignant, who saw deep inside me and therefore understood that I loved politics and that Parliament was a little like my garden, I would like to say that yes, Parliament is the place for democracy, and I do not respect or understand those political leaders who would not be happy to express and defend their ideas in the cradle of parliamentary democracy. I hope that in your remark there was an element of regret, rather than an excessive view of the harmonisation of the employment market.
The same also applies to Mr Désir; I am entirely with you, I am against complete harmonisation because the people would reject it. However, having minimum rules in the context of an employment market, in the context of a single economic market, is perfectly natural.
Let us all be aware of the difficulties. Take Austria, for example, which is led by a socialist Prime Minister and Government; they will tell you that the retirement age is 65, and that the contribution period is 45 years. You are aware of how many difficulties I encountered in bringing the contribution period to 40 years, and I did not immediately gain the support of the French Socialist Party.
So explain to me how it is, when I encountered so many difficulties in securing a 40-year contribution period in France, I only need to be President of Europe for six months to preferably achieve between the 45 years of contributions in Austria and the 40 years in France. How can that be done? It is a long way from the dream to the reality, but this is perhaps the difference between the French Socialist Party and the European Socialist Party. At times I even feel closer to the European Socialist Party than to the French Socialist Party; I confess my fault and of course apologise for it.
(Off-microphone intervention from Mr Schulz)
It does not work that way. It is not up to you to decide who speaks. Speaking time cannot be split between the Socialist Group in the European Parliament and the President-in-Office of the Council. President Sarkozy, are you willing to allow a question from Mr Schulz? If so, I shall give him the floor.
President-in-Office of the Council. - (FR) Mr President, yes, provided that I do not get caught in the crossfire of an all-German debate.
(DE) Thank you very much, Mr President, you are most kind. President Sarkozy, it is nice that you want to draw closer to socialism in this way. Having strongly supported the positions of the German Social Democrats in your speech just now and thus distanced yourself from Chancellor Merkel, I propose that you proceed as follows. If you feel so comfortable within the European social democratic fold, come first to German social democracy and we shall take you gradually closer to French social democracy and, by the end, you will be a really good comrade.
Mr Schulz, this has less to do with kindness and more to do with observing proper procedure - something we in Europe wish to do, after all.
Mr President, you will notice that I already have a socialist on my right, but there is a space for a socialist on my left.
(Applause)
As you know, ladies and gentlemen, I do not think that we are wasting time because I think that democracy at European level can be free of the violence that it sometimes has at national level. The European level enables everyone to step back a little from the electoral routine, which is brutal, often unfair and always difficult. Finally, the fact that in a forum such as yours we can talk while smiling and respecting each other is perhaps also something that will encourage people to warm to the European ideal and make it their own. In any case I do not see this as wasted time, and I would like Mr Poignant and Mr Schulz to be certain of this.
Mrs De Sarnez is quite right. We need to change our development policy, making food agriculture a priority. It is entirely essential; the African countries need to have the resources to become self-sufficient in terms of food, and undoubtedly part of the money that we have dedicated to developing large infrastructures needs to be invested in agricultural micro-projects. This is a point on which I fully share your opinion.
You also called on me to defend a vision of Europe. I share this ambition. I hope that you will be generous enough to advise me on the content of that vision. You are perfectly aware that, again, between the somewhat disembodied big ideal and all of the technical issues of daily life, the problem for each of us is having to constantly decide on what to do about the big ideas that sometimes go far beyond the day-to-day difficulties experienced by our citizens, and what to do about resolving the technical issues that affect their daily lives. It is not that simple, but I will try my hand at it in any case.
To answer you, Mr Crowley, yes we do need development in order to avoid illegal immigration. Moreover, everyone is aware that the best response to the immigration issue is development. There are 475 million young Africans who are under the age of 17, and there are 12 km of the Strait of Gibraltar between Europe and Africa. Africa's disasters will be Europe's disasters, and there are no barriers or borders that can resist that. We therefore do indeed need a development policy. Again it is very difficult to decide between multilateralism and bilateralism. This is a significant subject and I intend to devote a great deal of attention to it.
Mr Irujo talked about linguistic diversity. I am entirely in agreement, including - and I understand that you do not like the expression 'regional language' - with regard to official languages. I am among those, you see, who think that we would be helping all the pro-autonomy or independence movements by giving them the monopoly on defending regional languages, and this would be a very serious error. I am talking about Corsica, in the French Republic, where there are people who are Corsican, who love Corsica, and who speak Corsican in their villages; but that is no threat to national unity. Therefore, linguistic diversity is, in my eyes, just as important as cultural diversity, and in any case there will be no cultural diversity if there is only one language.
Mr Farage, I very much liked your speech, but I am going to say one thing to you: the British were quite happy for me to close Sangatte, because it was in fact me who closed Sangatte, and it was you who asked me to. Even if you are a British person who loves his country, you cannot resolve all its immigration problems, and I have to tell you that France does not intend to be the United Kingdom's border guard. Allow me to say that it is all very well to say, 'in my country I do not want identity cards and I do not want a common immigration policy', but this does not stop you from being quite happy for foreigners whose papers are not in order to be stopped in France so that you do not have them in the United Kingdom. Just like France, the United Kingdom cannot manage alone.
I would like to add, Mr Farage, that I respect the Polish, but you were not in my office negotiating the Lisbon Treaty with a number of colleagues. We were in Brussels, and who was in my office? Not Prime Minister Tusk, because the Prime Minister at that time was Mr Kaczynski's brother. There was President Kaczynski and I will say one thing: he is a man that I trust and he is a man that I respect. However, in Europe, when you sign something, if you start by not respecting it, there is no more Europe, there is nothing at all, there are no negotiations. When one of us commits his country, in Brussels, he must make a commitment at home as well. I said that, nothing more, nothing less.
(Applause)
This is completely respectful of the Polish: Mr Farage, I think that I defended Poland. President Barroso will be able to say this better than anyone. We need Poland, but we also need to have respect for a man's word when it is given.
Mrs Sudre, thank you for your support. I entirely agree with your analysis and sincerely thank you for it. Mr Rasmussen, who I understood was Rasmussen I, and I am just about clear who Rasmussen II is, I would like to say that Denmark is a good example of a country that has been able to move forward, and that enables me to respond to all the speakers on the Irish issue.
Of course we should not force the hands of the Irish and we need to respect them, but we need to have the courage to say to our Irish friends: 'You also need to respect the other countries that have ratified the Treaty. We are not lecturing you, but consider that others also have an opinion to offer and that at some point we will have to find a common path. Europe does not want to continue without you, but Europe cannot come to a halt just because of you.' I say this with all the respect I have for a country that has voted 'no'.
We, the French, have caused you considerable problems and difficulties, but at some point we need to get out of this situation in which everyone is watching each other and waiting for someone else to take the initiative. The French Presidency, along with the Presidency of the Commission and the Presidency of the European Parliament need to take the initiative. After that, some will say yes and some will say no. Personally, I think that there is a solution, but it is certainly not in maintaining the status quo or in saying 'we will wait and let time do the work'. Personally I think that time works against us, that Europe has been waiting for years and that there is no point in it waiting any longer. We will find a solution; I am convinced, just as the Danish found one.
Mrs Mehrin, I was very touched by your assessment of me as a 'ladies' man'. I will leave the content with you; I honestly do not know exactly what it means and I will be careful not to go down that road as I would not like you to misunderstand me. I know that the multi-speed Europe does exist. We are not all in the euro, and we are not all in Schengen. However, ultimately, before we build a multi-speed institutional Europe, I would like us to try to do it all together. Do not criticise the Presidency for having the ambition to take everyone along because, if before we have even started, Madam, we say, 'In any case, it does not matter, let us leave it', then one day we are negotiating a social exception for the British, the next we are negotiating an institutional exception for the Irish, and the next we will be negotiating an exception for the Polish. At that point I fear that we will get to a situation in which all the countries will, quite rightly, ask for an exception, and where will the European Union be then? Where will the project be that the founding fathers baptised? This is what I am saying. Perhaps we will have to get to that point, but I would like us to get there after we have tried to take the whole family along together.
I would also like to say to those who are concerned about Croatia that I am of course in favour of us continuing the negotiations, and I think that it would be a serious mistake to close Europe's door to the Balkans, because the Balkans need the peace and democracy that the Union can bring them, but I will not go back to the Lisbon debate.
I would like to say to Mr Bielan that I do not wish to threaten Ireland; besides, I would not be able to do so and it would not even occur to me to do so. I will go there and listen but, at the same time, everyone needs to understand that in the polls 80% of the people say that they are pro-Europe; we can nevertheless work with them without threatening them.
VAT on fuel is a French proposal; I do not want to impose it on anyone. I would simply like to draw your attention to the fact that I am convinced that the price of oil is going to continue to rise. We need to have the courage to say this to our fellow citizens.
There is 3% less oil production each year due to stocks being exhausted, and 2 to 3% more oil consumption, due to the growth of emerging countries. My thought is simply that VAT is a tax that is proportional to price. If tomorrow oil is 175 dollars per barrel, will we be able to continue, without saying anything, to collect 20% tax on rocketing oil prices? This is the question that I want to ask. Along with the Presidency of the Commission, we will report on this in October. I will try to push it in the direction of my convictions, and we will see what the result is.
Regarding Ukraine, there will be a summit, and we will move things forward. We need to encourage Ukraine along the road to democracy and we need to bring it closer to the European Union. Ukraine is not insignificant, it has 42 million inhabitants. This is not a small decision. For now we are at the point of association, but anyone who walks through the streets of Kiev can see that it is a European capital.
Mr Langen, I would like to thank you for your compliments, which really touched me. I rather liked the reference to Tony Blair. I do not know if this is the reason that you made the reference, but I think that Tony Blair is one of the statesmen who have done a great deal for Europe, and a great deal for his country, and frankly I do not know if he would mind me saying this, but in many areas I find that he has restored credit and strength to the British political debate and to the European political debate. I think that in Europe, we need leaders and that in his time Tony Blair was indisputably one of those leaders.
This is going to mark me out as being more towards the left, even though I have observed that compliments are not always forthcoming for Mr Blair from that side of the political spectrum.
Yes, Mr Goebbels, others do need to make an effort, and this is entirely the issue that will be raised in the negotiations on climate change, but Europe needs to set an example. I am not naïve in saying that. I think that we have more credibility when we practise what we preach. Some might say that it is better to wait. Personally I think that we need to take the risk of acting. Fundamentally, Mr Goebbels, my political philosophy is that nothing is worse than inaction. The worst risk is to take no risks.
Mr Cavada, you are quite right, we need to respond to these fears. Thank you for your support.
Regarding the Union for the Mediterranean, I would like to say that in my mind, following on from President Barroso, there is no criticism of the Barcelona Process. I would nevertheless like to say one thing. Barcelona was a very good idea, but there was one problem at the Barcelona Summit. As far as I remember, there was just one Arab head of state, Prime Minister Abu Mazen. How do you think we can create a Union for the Mediterranean, bringing the northern and southern shores closer together, if the southern shore does not come?
At the Paris Summit, I believe, although Bernard Kouchner may correct me later, that all of the Arab heads of state will be present. This may be a minor difference, but to me it is fundamental.
I would also like to say to Mr Zahradil that it is not a question of creating a crisis regarding Lisbon, but we should also not act as if nothing is happening. We should not dramatise, but at the same time it is nevertheless worrying that the last three referendums in the European Union ended in a no vote, which was certainly for other reasons, but the fact remains that at the very least it is not a particularly encouraging sign.
I will not respond to Mrs Napoletano as President Barroso gave you a good answer.
Mr Sánchez-Neyra, yes there does need to be a European dimension to sport and I think that it could only be beneficial if the statistics for the Olympic Games were counted nation by nation, but if there were a specific column for European medals. This would be a way of showing that we also exist in the Europe of sport.
Mr Désir, I answered you regarding standards in the labour market. Regarding social policy, we have a famous debate. The 35-hour week is not enough to win the elections, or to have a genuine social policy. I would like to add that the reason why I took so much trouble in overcoming the automatic, rigid code of the 35-hour week in France was precisely in the name of European harmonisation, because no other country had followed you along that path. None. Not a single one. Including the European socialist governments. Therefore, you see, I am quite happy for us to call for social harmonisation, but I would like to say to our French socialist friends that social harmonisation involves not advocating ideas in France that no one else is advocating in Europe, because that is an exception and our country is suffering as a result.
I would like to thank Mr Buzek for Poland's European commitment. I have never ever doubted Poland's European commitment. Poland is one of the six most populated countries in Europe, and this is precisely why I say to President Kaczynski that we need his signature, because Poland is not just any European country. It is extremely important, it is a symbol, and naturally we need to reduce the institutional crisis solely to the issue of Ireland.
Mr Barón Crespo, Doha, yes I said it to President Barroso, I said it to Gordon Brown, but in short, Doha, but not at any price. I would like to defend two ideas that are close to my heart. First of all, I am told that if there is no agreement, there will be no growth. Excuse me, but there has not been an agreement for seven years, and for six years the world has undergone unprecedented growth. The WTO agreement is preferable to having no agreement, but it should not be said that without an agreement there can be no growth. For six years we have had growth.
Secondly, what President Barroso, the Canadian Prime Minister and even Angela Merkel are currently saying is that it is not good enough. Brazil is not making any effort regarding lowering tariff barriers in the industry; there is no effort on services. Also, what can be said about the closure of the Chinese market? There is no French exception from this point of view. Firstly, as President-in-Office of the Council, I must loyally defend the Union's position. However, in terms of the Union's position, I have not heard anyone, even the British Government, saying that the agreement should be signed at the current stage of the negotiations. We are therefore unanimous in Europe, even if it is not for the same reasons, in saying that as things stand, it is not good enough; that Europe has made all the effort and it cannot continue to make efforts if the other big regions of the world are not committed to moving forward. From this point of view, I think that we are all in agreement.
I would like to say to Mr Zappalà that I thank him for his support for the European immigration policy, and to Mrs Gurmai that I think that equality between men and women is very important, but I do not know whether her remark was addressed to me as well. In any case, the fact that she is Hungarian is already an undeniable asset.
I would like to say to Mr Varvitsiotis that I am perfectly aware that there is a European identity crisis, and perhaps also that the European Parliament could help all the institutions with this issue. Why not imagine that there is a real debate, President Pöttering, on what European identity is? This subject of European identity is a subject for European parliamentary debate, rather than a matter for a head of state or government. Perhaps the European Parliament could even organise debates on this subject, and in that case we will come and give our opinion. Personally I think it is more the role of Parliament to define European identity rather than the role of governments, who naturally deal with daily administration in each of their countries. If there is indeed a place where European identity should be defined, I think, and I hope that President Barroso will agree, it is not in the European Council, or the Commission, but first of all in the European Parliament.
I would like to respond to Mr Karas, who said that I need to demonstrate diplomacy. Yes, understood, I will try to be diplomatic. I hope that on his part he was not questioning whether my temperament would prevent me from being diplomatic. It is not simply a question of being weak yet clever, or being dynamic yet clumsy. Perhaps it is even possible to be both dynamic and skilful but, in any event, thank you for giving me the opportunity to demonstrate this.
(Loud applause)
Many thanks, President Sarkozy. I have been a Member of the European Parliament for 29 years, and I cannot remember a time when a President-in-Office of the Council spent three-and-a-half hours in discussion with us and responded to every speech. We look forward to your next visit.
That concludes this item.
Written statements (Rule 142)
in writing. - (RO) I believe that France has taken over the European Union Presidency at a crucial moment, when Europe is in search of adequate answers to the numerous challenges of a strategic nature.
France has the task of ensuring the continuity of the Lisbon Treaty ratification process, of focusing on the energy field and of consolidating the European Union's security and defence policy. I express my support for these priorities of the French presidency and I hope their implementation will be a success.
As a member of the Committee on Foreign Affairs and Rapporteur on the Black Sea cooperation, I would like to focus on an important aspect to be promoted in the EU foreign policy. I welcome the initiative of France to consolidate the European Neighbourhood Policy, but I insist on the fact that its Eastern dimension should receive the same attention and involvement as the Mediterranean dimension.
This objective should apply both to bilateral relations, in the context of negotiations on the EU future contractual relations, and to multilateral relations, within the Black Sea Synergy.
Finally, France will take over the EU presidency during the Year of Intercultural Dialogue and it should successfully continue the actions in this field.
I would first of all like to welcome the European commitment of the President-in-Office of the Council, Nicolas Sarkozy, and his vision concerning the current challenges facing the Union.
I support the political statement that new institutions based on the Lisbon Treaty are essential, and without them it would be irresponsible to envisage further accessions. The Europe of results must take into account the expectations of citizens and show itself to be a solution, not a problem.
I support the idea of having a mechanism at the borders that will enable fair and non-distorted competition, taking into account the impact of the environmental measures associated with the issues of energy and climate.
The priority of a European legal immigration policy is also a human, economic and social necessity. I would like to congratulate Brice Hortefeux on his excellent work on the European immigration pact.
Regarding European defence, the President's bold positions will enable us to move forward on this difficult issue, particularly by involving soldiers from all the populations, and supporting the emergence of a European arms industry.
The President is right to defend the CAP, which has never been more necessary.
Finally, I would like to stress the need for better political dialogue with the ECB, in order to have European economic governance that is in line with current global demands.
Thank you, Mr President. I would like to offer President Sarkozy my best wishes for his work as he takes charge of the Council's fate for six months. Unfortunately clouds are gathering over the EU's future: the paradoxical Irish vote (Ireland having become the 'Celtic Tiger' that we know thanks to EU funds), the government crisis in Austria, the statements of the Polish President, are all worrying signs. We must find the strength and skill to relaunch a European path that must revive the enthusiasm and emotion of citizens, who still perceive the EU as something distant and rather abstruse. I also take this opportunity to offer a provocation to the President-in-Office: to bring citizens closer to the EU, concrete signals must be sent out. It would be excellent if the French President could start a serious debate on sorting out the issue of Parliament's two seats: let us concentrate all activities in Brussels and avoid the monthly move to Strasbourg (where the site could be used for other purposes, such as the centre of technological excellence): this 'trip' actually represents a huge and unjustified waste of financial and energy resources.
The French Presidency has set the right priorities, for example the climate, immigration and defence, but I should like to focus on one aspect that receives less attention but is nevertheless extremely important for our young people and the whole sports sector in Europe.
The French Presidency supports the 'six-plus-five' rule in sport: a restriction on the number of foreign players. The objectives are good: obliging clubs to invest more in their own youth training and thus also going some way towards restoring the competitive balance. This Parliament agrees with this one hundred per cent.
Hence our support for the 'home-grown' rule, which - albeit more modestly - has the same objectives in mind. The question is whether the six-plus-five rule is feasible at European level. It conflicts with the free movement of workers and can only be applied if a derogation is made from the EU Treaty, and we are a long way from this course of action. It is doubtful whether the Court of Justice would ever accept such a thing, even in the light of the new article on sport in the Treaty of Lisbon.
We in Parliament want to join in the search for a solution that benefits European football. We are simply calling for a solid solution, one that does not plunge football into chaos. Nobody needs a Bosman Mark 2.
President Sarkozy spent roughly a third of his speech defending the Lisbon Treaty and on continuing pressurisation and blackmail of Ireland, forgetting what the very rules of the European Union say on the entry into force of a new Treaty - ratification by all Member States. Well, if a majority of the Irish people rejected it then the Treaty is dead in the water. Ratifications should not continue. Insisting on ratification of the Treaty is an anti-democratic attitude.
Another priority is deepening immigration policy, where the return directive, otherwise known as the shameful directive, stands out due to its disregard of fundamental human rights and its treatment of illegal immigrants as criminals and not as people who have fled hunger in their countries, looking for a better future for themselves and their families.
The social area was totally overlooked. He is aware of the opposition that exists to the proposal to amend the working time directive and the proposals that the Council approved and sent to the European Parliament, aimed at weakening labour rights, opening the door to a longer average working week of up to 60 or 65 hours, deregulation of employment and lower wages.
in writing. - (PL) I would like to express the hope that the six months of the French Presidency will be marked by fruitful, effective work for the good of all citizens of a united Europe.
I should like at this juncture to stress the considerable significance of agriculture for the European Community. In Poland, for example, in 2005 over 17% of employed people were working in agriculture. The agricultural issue is of indirect importance to Member States - here I am chiefly thinking of the problem of food security in the context of rising food product prices on the world markets.
I hope that the French Presidency will bring a solution to several disputed questions relating to the European agricultural model. Europe does not have such a good climate or agrarian conditions to be able to give up support for its farmers altogether. The cost of producing meat, milk or cereals will always be higher on our continent than in South America, the United States or Australia. We need to bear in mind that these countries too support their farmers.
My view is that higher agricultural product prices are creating a development opportunity for European agriculture. There is a danger, though, that the additional income will be intercepted by intermediate agencies; in other words, a rise in food prices causes a disproportionate rise in the cost of the agricultural production method. The result is that the surplus income is absorbed by intermediate agencies.
Agriculture continues to be an important economic sector. The conditions under which it currently functions have changed, but the main priorities - ensuring a decent level of income for farmers and food security - are still there.
After Sarkozy pulled the wool over his people's eyes, stating that he would respect the will expressed in the referendum carried out in 2005 - which rejected the 'European Constitution'-, at the same time as pushing ahead with the 'mini-Treaty', which basically rehashed the content of the rejected Treaty, presenting it in another form and avoiding a further referendum, he now finds himself in charge of the process kick-started by Angela Merkel, that is to say, to attempt once more to impose the federalist, neoliberal, militarist Treaty that has already been rejected three times.
Given the deepening crisis of capitalism, big business and the EU's major powers, especially France and Germany, are showing the 'way out' by forging ahead with federalist, neoliberal and militarist policies and this draft Treaty, seeking to consolidate the foundations of a 'super-State' to reinforce imperialist intervention mechanisms working in close collaboration with the USA and NATO.
To do so, pressure and blackmail are being piled on (enlargement, the two-speed EU, etc.). Deaf, dumb and blind to the will expressed by the Irish people, the EU is conspiring for the latter to hold another referendum in 2009 even before the EP elections.
in writing. - (HU) One of the most important tasks of the French Presidency will be coordinating the climate change obligations of the Member States. It is very important that we reduce the emission of greenhouse gases at Union level. This can happen if we take the Kyoto Protocol seriously, and reduce emissions continuously and significantly in comparison with the 1990 base year, in accordance with its provisions.
It would certainly be scandalous if the Member States that did not reduce but rather increased their emissions between 1990 and 2005 now received a reward from the European Union and continued to keep the advantage they have that is contradictory to the Kyoto Protocol. It would be even more outrageous if the Member States that take the Kyoto Protocol seriously and reduce their emissions honestly - including Hungary - were punished with more restrictions. I hope that the French Presidency will never accept such mockery of the Kyoto Protocol and negative discrimination against the new Member States, including my homeland.
in writing. - (PL) I would like to thank the French President for a speech that raises many of the EU's fundamental problems. It is true that we must consider how to get Europe out of its crisis. It is little consolation that virtually the whole world finds itself in a situation that is close to critical. This has a significant economic and social dimension. I am talking about the threat of hunger in many regions of the world, since food prices are rising steeply, about energy security and also about the status of the environment. The world's financial system is becoming increasingly unstable. Why am I placing emphasis on this? Because it is not for us to be self-righteous. The almost 500 million citizens of the EU currently constitute less than 8% of the world's population, and in 40 years' time this proportion will be barely at the election threshold - 5%. Our European view must therefore not overlook values of a higher order linked to the maintenance of Euro-Atlantic civilisation. This also has an ethical dimension.
In each country of the EU, then, we need due care for the family, which, while being a tiny community, is at the same time the cornerstone of the whole European Community. We should not let this slip from our view. If we do, we shall lose touch, as we are doing now, by abusing the word 'marriage' in applying it to unions that are not marriage. It is true that we need new legal frameworks, but they must be ones that people can understand. EU citizens are the subject of actions taken by Parliament, the Council and the Commission. We are merely carrying out a service. It is precisely in this light that we view the case of Ireland.
in writing. - (PL) As generally anticipated, one of the priorities of the French Presidency has become the issue of ratification of the Treaty of Lisbon. Unexpectedly for most observers, though, the principal character at the start of the French Presidency is Poland or, to be precise, not so much Poland as the Polish President, Lech Kaczyński. I do not understand the arguments deployed by the President of Poland in declining to sign the ratification documents for the Treaty of Lisbon. The Treaty was ratified by the Sejm and by the Senate. Nothing has happened to delay the appending of the President's signature. The Treaty has not, for example, been referred to the Constitutional Tribunal. This looks like disrespect for Parliament and violation of an agreement with the Prime Minister, Donald Tusk. I agree with the President-in-Office that this matter is not by nature political, but ethical. Poland negotiated the Treaty, signed it, and under international law is obliged to go through with the ratification process. I also very much hope that the situation regarding ratification of the Treaty will change soon and that attitudes will be significantly better by the end of the French Presidency than they are at present.
in writing. - (FI) Mr President, I respect the clear wish of the President-in-Office of the Council Nicholas Sarkozy to adopt an ambitious attitude towards the EU energy and climate package and to achieve a Convention in that regard during the French Presidency. I hope this says above all that the challenges of climate change are at last at the heart of policy.
I would, however, like to remind the President-in-Office of the Council of the seriousness of the task - emissions trading is a very significant market tool and affects so many people that we cannot afford to aspire to the kind of political timetable which goes on at the expense of the environment and sustainable development. Otherwise France may end up with egg on its face, something of which it could not be proud.
Last month I held a seminar at which environmental organisations, research bodies and bodies affected by emissions trading were able to express their views on its economic effects. The message I received was clear: the Commission proposal will result in much higher costs without providing comparable environmental benefit. I refer to the worrying McKinsey analysis of the matter. Emissions trading must be improved. The situation is serious. We will not be able to use European industry, which has been dealing with its own affairs well, as a guinea pig again unless the system is operated in a slip-shod fashion. It is better to fail to accomplish than to accomplish failure.
I believe that we can deliver a good result in time, but some vital adjustments are required. Carbon emissions will not be prevented by pious hopes and promises, unless they become part of the directive itself. We should remain firm on reducing the obligation but the procedure is very much open to discussion. In Parliament we have presented a broad front to the way the Commission has approached the alternatives under consideration. I would ask that you become acquainted with it, President-in-Office.
in writing. - (RO) Mr. President, you have presented an extremely ambitious programme, which I hope will be successfully completed.
The pact on immigration is a necessary priority in order to diminish illegal immigration and build a common policy on legal immigration.
Nevertheless, I would like to emphasize an aspect you should take into consideration before starting the planned actions: the pact should comprise a series of actions taking into account the restrictions on the European labour market, imposed on workers from certain new Member States.
It is not normal for the economic migration from third countries to outmatch the free movement between countries inside the Union.
There are Member States that have transitory provisions in force, regulating access to the labour market for EU workers.
Once the legal immigration policy is enforced, there is a risk of disadvantaging European citizens as compared to third country citizens.
In this respect, I would like to congratulate France, which has taken the first step in this direction on 1 July, when it opened its labour market for the citizens of the countries acceding in 2004.
I hope Romania and Bulgaria shall receive the same treatment as soon as possible and I encourage the other Member States to follow the example of France.
in writing. - France has taken upon itself the mission to lead the European agenda for six months in a difficult context created after Ireland rejected the Lisbon Treaty.
The programme of the French presidency of the EU is ambitious, but it should also be aware of the expectations of the population. The latest Eurobarometer poll shows that only 52% of EU citizens consider membership to be a good thing for their country. There is need of a strategy to make European citizens aware that the common interests are much more important from an economic and political view than the things that differentiate us.
Obviously, the priority of the French presidency is the identification of the method of absorption of the Irish flaw as the European process must go on given that the Treaty of Nice blocks enlargement.
As regards the second priority of the French presidency of the EU - the common agricultural policy and its preparation for future challenges - mention should be made that the maintaining of a single-payment system is applicable in Romania as of 2013. A beneficiary of the CAP as well, Romania will receive this year EUR 735 million in European direct aid for Romanian farmers.
I will limit myself to two points:
It is absolutely impossible to apply for asylum in 27 countries. We have the Dublin II regulation, which settles the issue of the responsibility of host countries. However, it is true that there are still differences between Member States regarding recognising international protection, and that is a real problem.
The second point that I want to cover is the basic problem of humanity in this world. How can we live all together in a globalised world? We need to tackle the underlying causes that drive some desperate people to leave their countries and, in my view, the European Immigration Pact does not achieve the right balance between combating traffickers, promoting legal immigration and establishing ambitious co-development policies.
in writing. - (ET) This year is an opportunity for the European Union to look in the mirror and see whether the decisions we made last year have borne fruit. Last year saw the beginning of the environment and energy action plan to reduce greenhouse gases and combat climate warming. We have discussed a common immigration policy for Europe and a short time ago heard testimony on the huge growth in illegal migration. We have also tackled issues of protection: joint European forces have been carrying out military operations in the wider world and since 2004 we have created EU battle groups and emergency response units.
The new Presidency in the person of President Nicolas Sarkozy has brought freshness and promise to European policy, has given us the idea of a mini-agreement, and has taken a new approach to the new Member States. There are many examples of this. Through his own drive and initiative he will certainly be able to launch or speed up many challenging projects.
Because of this I wish to stress that the country holding the Presidency does not drive European affairs separately, although it does have the right to propose certain items for the order of business. The fact that the Presidency is not responsible for decisions taken at the European Council table is a fundamental matter for it, and one on which it should focus its Presidency, rather than a party festooned with empty promises. Above all I hope very much that the French Presidency is able to inspire hope in Europeans for specific projects.
in writing. - Mr President-in-Office of the Council, at the last European Summit in Brussels the creation of the Mediterranean Union was discussed - a significant initiative for the whole Mediterranean region and a priority of the French Presidency.
But I truly hope that, when emphasising the Mediterranean Union during this Presidency, the Baltic Sea Region and the Baltic Sea Strategy will not be neglected. The Baltic Sea has become basically a European Union lake, with eight Member States surrounding it since 2004. The Baltic Sea Strategy covers the areas of environment, economics, culture and education and security, providing a sustainable plan for the development of this region.
It would give me great pleasure if the French Presidency took time to attend to the issues concerning the Baltic Sea, and the prioritisation of the Mediterranean did not mean grabbing the blanket from the Baltic Sea region.
Bearing in mind the near future Presidency of Sweden, it would be reasonable to start addressing the Baltic Sea Strategy to ensure greater coherence between Presidencies.
in writing. - (RO) In the next six months, the French presidency shall have a great responsibility for the future of the European Union.
The Union needs the Lisbon Treaty. The existent institutional framework, with the requirement of unanimity for certain decisions, is a heavy one. Moreover, the Lisbon Treaty increases the degree of democratization, increasing the power of national parliaments and introducing the codecision procedure for most of the fields.
The French presidency should also support the common agricultural policy enabling European farmers to produce more.
Together with all Member States, the French presidency should find solutions to the Union's impasse following the Irish referendum.
The French presidency announced its priorities for the next period: climate change, immigration, the common agricultural policy, the Union's defence and security.
Next autumn, in Copenhagen, the Union shall participate in the conclusion of an international post-Kyoto agreement. The Union should give an example of action in the fight against climate change and, for this reason, the adoption of the energy and climate change package should be one of the main objectives for the French presidency.
in writing. - Nobody is able to explain the reasons for the outcome of the referendum in Ireland.
A norm becomes a law based on universal approval of the people. Its sense should correspond to the conviction about the unity of all. Your fellow countryman, a thinker resting in the Pantheon, Rousseau, wrote that 'any law that the people have not ratified in person is void, it is not a law at all'. That is why the people should control the governments which pose a danger of usurpation of their rights. But how are the people supposed to take control by means of an instrument they do not understand, the structure of which is as complicated and unclear as the recent treaty?
I have no doubt that you wish to appear - to paraphrase Dominique de Villepin - in this 'temple' of the European Parliament - as a 'guardian of an ideal and a guardian of a conscience'. I count, however, that you will be more interested in conveying the information about the platforms of shared realisation of European interests to the public opinions, which, in turn, may allow the media to restrain from your private life in order to focus on your political one.
(The sitting was suspended at 1.40 p.m. and resumed at 3 p.m.)